          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 1 of 90




                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, STATE
OF CALIFORNIA, STATE OF COLORADO,
STATE OF CONNECTICUT, STATE OF
DELAWARE, STATE OF FLORIDA, STATE
OF GEORGIA, STATE OF HAWAII, STATE
OF ILLINOIS, STATE OF INDIANA, STATE
OF IOWA, STATE OF LOUISIANA, STATE CIVIL ACTION NO.: 15-6829-CMR
OF MARYLAND, COMMONWEALTH OF
MASSACHUSETTS, STATE OF
MICHIGAN, STATE OF MINNESOTA,
STATE OF MONTANA, STATE OF           JURY TRIAL DEMANDED
NEVADA, STATE OF NEW HAMPSHIRE,
STATE OF NEW JERSEY, STATE OF NEW
MEXICO, STATE OF NORTH CAROLINA,
STATE OF OKLAHOMA, STATE OF
RHODE ISLAND, STATE OF TENNESSEE,
STATE OF TEXAS, COMMONWEALTH OF
VIRGINIA, STATE OF WASHINGTON, ex
rel. LENA STURGEON, ANTHONY
FERRANTE ANTHONY SCIOLE AND
NATHAN NILES,

               v.

PHARMERICA CORPORATION,

               PharMerica.


                 FIRST AMENDED COMPLAINT FOR DAMAGES AND
              OTHER RELIEF UNDER THE QUI TAM PROVISIONS OF THE
               FALSE CLAIMS ACT AND SIMILAR STATE PROVISIONS

                                      INTRODUCTION

        1.     Relators Lena Sturgeon (“Sturgeon”), Anthony Ferrante (“Ferrante”), Anthony

Sciole (“Sciole”) and Nathan Niles (“Niles”) (collectively “Relators”), by and through

undersigned counsel, bring this action to recover treble damages and civil penalties arising from

false statements and claims made or caused to be made by PharMerica Corporation (the




120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 2 of 90




“Company” or “PharMerica”) to the United States Government (“United States”) and various

state governments (collectively, the “Government”), in violation of the federal False Claims Act,

31 U.S.C, §§ 3729-32, and the corollary State false claims statutes identified herein.

        2.     PharMerica is the second largest nationwide distributor of pharmaceuticals for

nursing homes in the United States, and an estimated 18-19% of the entire U.S. nursing home

market.

        3.     From August 2013 through to the present (“Relevant Time Period”), PharMerica

defrauded the Government by obtaining hundreds of millions of dollars in reimbursements for

controlled substances and other medications that it knowingly dispensed to patients without a

valid legal prescription.

        4.     Relators have provided the Government: (a) a complete set of data on a

significant sample of illegal alterations; and (b) evidence and analysis showing that the conduct

was intentional, profit-driven, systematic, and not in any way the result of human error, innocent

mistake, or related to the acquisition and integration of any pharmacy, including Millennium

Pharmacy Systems (“Millennium”).

        5.     Relators’ evidence demonstrates that PharMerica engaged in a persistent pattern

and practice of dispensing drugs of every class— from the most addictive opioids to the most

highly prescribed antacid— without a legal prescription. For example, Relators’ evidence shows

that PharMerica altered everything from popular stomach drugs such as Omeprazole to highly

addictive, Schedule II narcotics, such as OxyContin. PharMerica also made it its practice of

dispensing brand name drugs, including Abilify, Namenda, and Cymbalta, in lieu of their

cheaper generic drug equivalent for many months after the generic-equivalents had entered the

market.



                                                 2
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 3 of 90




        6.     The electronic fill notes and other data fields related to numerous drug orders for

these and the types of drugs show that PharMerica altered prescriptions without a physician’s

consent by either changing the dosage, quantity, and/or form of the drugs prescribed, or by

dispensing brand name drugs when generics were requested and available.

        7.     Significantly, Relators’ evidence shows that these alterations were common

practice at PharMerica and consistently resulted in increased profits for PharMerica and,

conversely, increased costs for the Government.

        8.     Based on audits of billings from PharMerica, Sturgeon has determined that these

illegal practices were pervasive and impacted all PharMerica clients, no matter where the nursing

home was located. PharMerica’s billing systems were centralized and operated out of only two

locations in Arlington, Texas and Brockton, Massachusetts.

        9.     By dispensing numerous types of prescription drugs absent confirmation that a

physician had exercised his or her medical judgment about whether those prescriptions were

issued for legitimate medical purpose, as well as being appropriate in form, strength, or quantity

for the patient, PharMerica violated the most basic rules established by the State Boards of

Pharmacy. All told, based on a significant sample, PharMerica dispensed tens of thousands of

drugs without physicians overseeing the fulfillment and administration of these drugs.

        10.    As a result and as detailed below, PharMerica’s alterations violated a series of

federal and state laws and regulations. Sturgeon also personally determined that PharMerica

dispensed prescription drugs without a prescription in direct contravention of Medicare and

Medicaid reimbursement criteria.

        11.    Indeed, the nature of PharMerica’s infractions were so grave and numerous that it

violated the Controlled Substances Act, 21 U.S.C. § 801- et seq. (“FCSA”) and the Uniform



                                                  3
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 4 of 90




Controlled Substances Act of the states (“UCSA”). The misconduct identified and detailed below

subjects PharMerica and its executives to criminal liability including imprisonment and steep

multi-million dollar penalties. Yet, despite the gravity of the misconduct, not one PharMerica

executive has been held accountable.

        12.    In late 2014, when Sturgeon brought PharMerica’s material weaknesses in its

controls, systems and processes for dispensing drugs and billings to the attention of PharMerica’s

executives, PharMerica immediately retaliated against her by revoking her managerial authority

and ordering her to stop the investigation. PharMerica’s executives explicitly rejected the

corrective actions Sturgeon demanded.

        13.    Worst of all, in 2015, while Sturgeon was showing PharMerica executives

evidence of FCSA violations, PharMerica was entering into a Corporate Integrity Agreement

(“CIA”) between itself and the U.S. Department of Health and Human Services’ (“HHS”) Office

of Inspector General (“OIG”) and a Memorandum of Agreement with the Drug Enforcement

Agency (“DEA”), signed on May 11, 2015. The CIA and MOA required PharMerica to maintain

controls over its practices and assure compliance with the FCSA.

        14.    Despite rigorous obligations and commitments made by PharMerica to the HHS,

OIG, and DEA, PharMerica continued dispensing Schedule II drugs without a legal prescription

and without confirmation that a practitioner had exercised medical judgment about whether the

prescriptions were being issued for a legitimate medical purpose in an appropriate form, strength

and quantity for the patient.

        15.    Concerned about PharMerica’s management’s refusal to correct the persistent

problems, and fearful that staying at PharMerica would make her an accomplice to criminal




                                                4
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 5 of 90




activity, Sturgeon resigned from her post and commenced consulting for nursing homes in May

2015, the same month PharMerica entered into the CIA and MOA.

        16.      After leaving PharMerica, and while in the course of her consulting work with

nursing homes doing business with PharMerica, Sturgeon confirmed that PharMerica was

continuing to alter prescriptions illegally and dispense drugs without a legal prescription through

at least 2016.

        17.      When Sturgeon analyzed PharMerica’s alterations further, she found a consistent

theme—Pharmerica’s alterations always led to increased profit for the Company and increased

cost for the Government when compared to the cost of dispensing the drugs originally prescribed

by physicians. Upon information and belief, PharMerica designed its system and process to

prompt data clerks to alter prescriptions in a manner that secured the highest level of profit and,

significantly, rebates provided by drug manufacturers and suppliers. By securing the highest

level of rebates, PharMerica reduced its overall costs and increased its profit margins.

        18.      PharMerica’s consistent profiteering from its alterations and management’s

knowledge of the material weaknesses in its controls, systems and processes for dispensing of

medication and billings demonstrate that PharMerica and its management knew that it was

submitting fraudulent claims to the Government and requesting illegal reimbursements from

Medicare and Medicaid programs.

        19.      All told, Relators identified 2,432 altered prescriptions for a total of 86,152

illegally dispensed doses in a small sample set of approximately 2,500 patients during a mere

eighteen-month period. Extrapolating from this narrow sample of 0.07% of PharMerica’s

patients, Relators believe that PharMerica has potentially obtained reimbursements from the

Government for hundreds of thousands of false claims. PharMerica should be compelled to



                                                 5
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 6 of 90




repay every dollar of the tens of millions of dollars PharMerica was paid by the Government on

the basis of illegally altered prescriptions.

                                  JURISDICTION AND VENUE

        20.     These claims arise under the qui tam provisions of the FCA. This Court has

subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1331 and 31 U.S.C. § 3732,

which specifically confer jurisdiction on this Court for actions brought pursuant to 31 U.S.C. §§

3729 and 3730.

        21.     This Court has supplemental jurisdiction over the claims brought pursuant to the

states' named herein qui tam FCA statutes pursuant to 28 U.S.C. § 1367 which provides that “in

any civil action of which the district courts have original jurisdiction, the district court shall have

supplemental jurisdiction over all claims that are so related to claims in the action within such

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.”

        22.     Personal jurisdiction and venue for this action are predicated on 31 U.S.C. §

3732(a) which provides: “Any action brought under § 3730 may be brought in any judicial

district in which the defendant, or in the case of multiple defendants, any one defendant can be

found, resides, transacts business or which any act described by § 3729 occurred. PharMerica is

currently doing business in the Commonwealth of Pennsylvania and in the Eastern District of

Pennsylvania.

        23.     There are five PharMerica pharmacies in the Commonwealth of Pennsylvania,

doing business at: (a) 489 Shoemaker Road, #106, King of Prussia, PA; (b) 4000 Hempfield

Blvd., #900, Greenburg, PA; (c) 123 Stewart Road, Hanover, PA; (d) 491 Blue Eagle Avenue,

Harrisburg, PA; and (e) 175 Snyder Road, Hermitage, PA.



                                                  6
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 7 of 90




        24.    Among other nursing homes located in the Eastern District of Pennsylvania,

PharMerica has done business with Relators’ Ferrante, Sciole and Niles’ place of business,

Reliant Health Management Services (“Reliant”), located at 1510 Chester Pike, Baldwin Towers,

Eddystone, PA 19022.

        25.    Under the FCA, this Amended Complaint is to be filed in camera and remain

under seal for a period of at least 60 days and shall not be served on the Company until the Court

so orders. The United States and the states named herein may elect to intervene and proceed with

the action within 60 days after the receipt of both the Complaint and the material evidence and

information.

                                           PARTIES

        26.    Sturgeon is a former Executive Vice President at PharMerica. She is a registered

nurse and has worked in the long term care industry for the past 30 years. During that time, she

has held positions as Director of Nursing and was a Regional Clinical Director for both the

Beverly and Mariner Nursing Homes.

        27.    Sturgeon was hired by Millennium Pharmacy Systems, Inc. (“Millennium”) as

Chief Operating Officer in 2001. As Chief Operating Officer, Sturgeon performed a number of

duties, including, but not limited to, the day to day management of customer relationships, sales

and account management.

        28.    Sturgeon worked as Millennium’s Chief Operating Officer for approximately

seven (7) years until 2008 when her title changed to Executive Vice President of Millennium. As

Executive Vice President of Millennium, Sturgeon was in charge of formulating and testing the

accuracy of the Millennium billing and electronic prescribing systems.




                                                7
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 8 of 90




        29.    In September, 2014, Millennium was sold to PharMerica and Sturgeon was

named Executive Vice President of PharMerica. In that role, Sturgeon was asked to assist with

the integration of Millennium clients onto PharMerica’s systems.

        30.    While at PharMerica, Sturgeon had the opportunity to personally review customer

billings of PharMerica clients and identified a series of problems in the Company’s drug

dispensing controls, systems and processes.

        31.    Specifically, Sturgeon identified thousands of instances where PharMerica had

filled discontinued prescriptions and, thus, billed for those drugs without a legal prescription.

Sturgeon left PharMerica in May 2015, when her protests against the pervasive fraudulent

activity at PharMerica continued to go unheeded by PharMerica’s top management, particularly

Mark Lindemoen, Vice President of Sales and Marketing and Suresh Vishnubhatala, Executive

Vice President of PharMerica.

        32.    As a result of her position with PharMerica, Sturgeon has first-hand knowledge of

the business operations of PharMerica, the problems and limitations of its proprietary drug

dispensing software and database LTC400, and the fraudulent and illegal conduct and actions of

PharMerica.

        33.    Relators Ferrante, Sciole and Niles are corporate officers at Reliant. Reliant has

been the owner/operator of more than twenty (20) nursing homes in Pennsylvania overseeing

medication for approximately 2,500 patients at any given time. Reliant used the pharmacy

services of Millennium but in June 2013 Reliant switched to PharMerica as its long term care

pharmacy provider. Reliant’s nursing homes used PharMerica’s computer systems and software

programs from October 2013 through 2016, when Reliant terminated its business relationship on

account of the fraudulent conduct alleged herein.



                                                8
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 9 of 90




        34.    Relators bring this action based on direct and independent knowledge. None of

the actionable allegations set forth in this Complaint are based upon a public disclosure as set

forth in 31 U.S.C. § 3730(e)(4). Notwithstanding the same, Relators are original sources of the

facts alleged in this Complaint.

        35.    Relators have first-hand knowledge of the business operations of PharMerica and

its intentional and/or reckless disregard and fraudulent conduct in connection with its dispensing

of controlled substances and its billing practices. In or about October, 2015 and prior to filing

this Complaint, Relators voluntarily provided information regarding PharMerica’s fraudulent and

illegal conduct to the United States Department of Justice.

        36.    Defendant PharMerica is a Delaware corporation whose principal place of

business is 1901 Campus Place, Louisville, Kentucky 40299.1

                                   FACTUAL BACKGROUND

    A. As the Second Largest Institutional Pharmacy in the United States, PharMerica
       Receives Billions of Dollars From Government Programs And Drug Manufacturer
       and Supplier Rebates

        37.    PharMerica describes itself as a “premier institutional pharmacy services

provider, dedicated to providing quality patient care and innovative pharmacy solutions to

institutional customers and patients in long-term care settings.”

        38.    It is the second largest institutional pharmacy company in the United States,

operating more than 100 institutional pharmacies operating in 46 States. Each institutional

pharmacy operated and controlled by PharMerica is individually registered with the Drug

Enforcement Administration (“DEA”), 21 U.S.C. §§ 822 and 823.




1
 On or around, December 11, 2018, BrightSpring Health Services acquired PharMerica. The
merged entity is owned by KKR and an affiliate of Walgreens Boots Alliance.

                                                 9
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 10 of 90




         39.   PharMerica provides pharmaceuticals to over 350,000 patients annually,

comprised primarily of elderly and disabled clients whose benefits are paid by the Government.

         40.   According to its 2017 Form 10-K, over 75% of PharMerica’s annual revenue (or

approx. $1.5 billion) in 2016 was for drugs dispensed through Medicare, Medicaid and other

government programs. Specifically, PharMerica received payments for drugs dispensed under

Medicare Part A, Part B and Part D Plans, and Medicaid.

         41.   According to PharMerica, it also received payments in the form of “rebates” from

pharmaceutical manufacturers “for undertaking certain activities that the manufacturers believe

may increase the likelihood that we will dispense their products.” According to PharMerica,

those “[r]ebates [we]re largely based on market share and purchase volume. . . .”

         42.   PharMerica reported that the rebates “for brand name products are generally

based upon achieving a defined market share tier within a therapeutic class and can be based on

either purchasing volumes or actual prescriptions dispensed,” and the rebates for generic

products are achieved on “purchasing volume requirements. . . .” See PharMerica’s 2017 Form

10-K, at F-12 (emphasis added).

         43.   While PharMerica considers rebates to represent product “discounts” on the sale

of related inventory, CMS has long questioned the propriety of companies like PharMerica

receiving performance rebates from manufacturers in connection with the activity of dispensing

drugs.

         44.   As a general matter, rebates attach to purchasing volume on specific drug

quantities, doses, and forms.     For example, companies like Perdue, one of the largest

manufacturers of opioids, incentivized companies like PharMerica to dispense higher quantities

of lower 25 mg doses of opioid pills versus lower quantities of higher 50 mg doses of opioid



                                               10
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 11 of 90




pills, by providing PharMerica and companies like it, multi-million payments in the form of

“rebates”. By financially incentivizing PharMerica to dispense specific drug quantities, forms,

and dosages, PharMerica was incentivized to alter and dispensed prescription drugs without a

legal prescription.

    B. PharMerica’s Systems and Processes for Dispensing Drugs To Nursing Home
       Patients

        45.    PharMerica is supposed to dispense and then bill for medications prescribed by

physicians working onsite at the nursing homes or other facilities for which PharMerica provides

pharmacy services.

        46.    Generally nursing home physicians give prescription orders to PharMerica

electronically through a widely-used nursing home platform called Point Click Care (“PCC”).

        47.    PCC is a single, cloud-based platform that houses all of the information pertaining

to a pharmaceutical order (i.e., the unique prescription numerical identifier referred to as RX

number, order date, fill notes, dispensed date, discontinuation notes, billing information, among

other information).

        48.    Once a prescription is ordered and submitted through PCC, PharMerica receives

that order and either a pharmacy technician or data entry clerk inputs the PCC order information

into PharMerica’s proprietary medicine dispensing system known as the LTC400.

        49.    The data entry clerk is supposed to enter the electronic prescription order

information into the LTC400 as reflected on the prescription without altering the drug, the

dosage, quantity, or form.

        50.    If the pharmacist has some alternative means for filling the order— whether

through a comparable drug, an alternative form (i.e., tablet vs. capsule), or dosage of the same




                                               11
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 12 of 90




drug (i.e., two 25 mg tablets instead of one 50 mg tablet), the pharmacist is legally obligated to

and must advise the facility’s prescribing physician.

        51.    To amend a prescription order, the prescribing physician must issue a discontinue

order on the original prescription and submit an entirely new order with a unique prescription

drug identification number for the altered prescription.

        52.    Federal and state laws mandate that prescription drugs be ordered, altered, and/or

dispensed in this manner.

        53.    PharMerica’s system and processes, however, were rigged to increase the

probability that a prescription would be altered without the consent of the prescribing physician

and drugs were being dispensed without legal prescriptions.

        54.    PharMerica’s LTC400 computerized drug dispensing system maintained a master

file on each drug maintained in PharMerica’s inventory nationwide. If a drug ordered by a

physician was not in PharMerica’s inventory, the LTC400 would provide a data entry clerk with

other alternatives for filling the prescription. The master drug files were at all relevant times

managed by executives at PharMerica’s corporate headquarters who also controlled procurement

of drugs and drug rebates from drug manufacturers and suppliers.

        55.    These master drug files were designed to steer pharmacists into filling

prescriptions in a manner that was more profitable for PharMerica. Thus, PharMerica’s

pharmacists had less control over, and fewer options on how to fill a given drug prescription.

        56.    When a data clerk entered a prescription onto the LTC400, the clerk would be

confronted with options for filling the prescription orders based on PharMerica’s inventory and

what was most profitable for PharMerica (i.e., which drug would result in the highest rebate).




                                                12
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 13 of 90




Indeed, PharMerica’s purchasing, inventory and drug dispensing was driven by rebate deals

struck with drug manufacturers and suppliers.

        57.    Thus, if a prescription drug ordered was not available in PharMerica’s inventory,

the clerk would be prompted to select a drug option that was in PharMerica’s inventory and

would be more profitable to dispense.

        58.    As set forth above, the law required that if a pharmacy did not have a particular

drug ordered by a physician in stock, the physician had to be notified and the order discontinued.

        59.    However, upon receiving prescriptions on drugs that PharMerica did not carry in

its inventory, PharMerica instructed their clerical personnel to physically alter the prescriptions

to make it appear as though the physician had prescribed the drug in a different form, quantity

and/or dosage. After such a changes were made, the data entry personnel would then enter the

altered prescription information into LTC400, making the alteration appear as though it was

ordered by the prescribing physician.

        60.    After a prescription order was submitted and entered into PharMerica’s LTC400,

the pharmacist reviewed and filled the order based on the instructions set forth therein as

opposed to the instructions in the actual prescription.

        61.    After the prescription order was filled by the pharmacist, the altered prescription

was shipped to the nursing home facility where the patient resided.

        62.    At least once per day, and often more frequently, each PharMerica pharmacy

batched its Medicaid claims and submitted them electronically to the State Medicaid programs.

Likewise, at least once a day, PharMerica would seek reimbursement from facilities under

Medicare Part A Plans or Sponsors of Medicare Part D Plans for drugs dispensed to beneficiaries

of these federal programs.



                                                 13
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 14 of 90




        63.    As part of each electronic claim, PharMerica affixed its unique Medicare and

Medicaid provider identification number, which served as an electronic stamp indicating, that, as

a Medicare and State Medicaid provider, PharMerica was in compliance with all applicable

federal and state regulations and then the claims were adjudicated instantaneously.

        64.    PharMerica was reimbursed on a monthly basis by the Medicare and State’s

Medicaid programs for all approved claims.

        65.    PharMerica made false representations and claims to the Government concerning

Medicare and Medicaid reimbursements on a daily basis including on thousands of prescriptions

that were altered and ultimately dispensed without a legal prescription.

    C. By December 2014, Sturgeon had Discovered and Reported Material Weaknesses In
       PharMerica’s LTC400 Dispensing and Billing Systems, Controls and Processes for
       Dispensing Drugs

        66.    In 2013, in connection with a qui tam lawsuit captioned as United States ex rel.

Denk v. PharMerica Corp., No. 09-cv-720 (E.D. Wis.) (the “Denk Action”), the federal

government, specifically HHS’s OIG and the DEA, commenced an investigation of PharMerica

for dispensing controlled substances out of lockers located onsite at the nursing homes facilities

it serviced. The controlled substances were being dispensed without a legal prescription.

        67.    While that government investigation was taking place, in October 2014,

PharMerica’s Senior Vice President for Sales and Marketing Mark Lindemoen (“Lindemoen”),

asked Sturgeon to review complaints made by Relator Sciole concerning medications charged by

PharMerica to Reliant nursing homes. Sciole’s concern was that after Reliant began working

with PharMerica in 2013, its nursing home facilities experienced a significant increase in

pharmacy costs ranging from $2.00 - $3.00 per patient per day.

        68.    At Lindemoen’s request, Sturgeon reviewed Reliant’s account and charges from

PharMerica and in performing her review, Sturgeon started noticing significant discrepancies in

                                                14
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 15 of 90




the pharmacy records and billings of PharMerica that consistently favored PharMerica’s bottom

line.

        69.    In particular, Sturgeon found that the dispensing information on PharMerica’s

LTC400 was not matching up with the order data on the PCC system, the system used by nursing

homes across the country to electronically communicate orders to PharMerica.

        70.    In November 2014, Sturgeon discussed the dispensing and billing problems with

Lindemoen, but he refused to acknowledge the problems, let alone remedy them, because the

Company was under a government investigation into its dispensing practices.

        71.    In an email dated November 7, 2014, Sturgeon told Lindemoen that “we

absolutely need to review the findings - it just keeps getting deeper and deeper,” but PharMerica

and specifically its management refused to investigate further or take corrective action.

        72.    From December 2014 through part of January 2015, Sturgeon took a medical

leave of absence but upon her return, Sturgeon again raised with PharMerica’s management the

ongoing need to address certain dispensing and billing system problems at PharMerica.

        73.    On February 17, 2015, Sturgeon presented detailed evidence of the dispensing

and billing problems to Lindemoen and PharMerica’s supervisory billing staff and showed them

ongoing, systematic dispensing and billing problems.

        74.    Lindemoen shut down the meeting and ordered Sturgeon to stop her investigation.

He also demanded that she stop conferring with management and the billing staff about the

dispensing system issues that she had identified.

        75.    By the end of February 2015, Sturgeon advised PharMerica’s management that

the problems with PharMerica’s system were even worse than she had previously anticipated and




                                                15
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 16 of 90




advised management that PharMerica was dispensing prescriptions for controlled substances

without a legal prescription.

        76.      Sturgeon advised PharMerica’s management that the source of the dispensing

problem was PharMerica’s proprietary system, the LTC400. Sturgeon told management that

electronic orders arriving through PCC from prescribing physicians at the nursing facilities were

not being inputted correctly into the LTC400 system.

        77.      PharMerica was dispensing prescription drugs without a legal prescription, which

was per se illegal. Such errors were the result of material weaknesses in PharMerica’s

proprietary electronic system used nationwide and its processes. Sturgeon warned management

that these weaknesses were impacting clients throughout the United States.

        78.      Despite the scope and severity of the problems and after having raised these

concerns with key members of management, PharMerica’s management consciously disregarded

Sturgeon’s warnings and sought to conceal her findings by discrediting her work, limiting her

authority, redefining her role, narrowing her responsibilities, and shutting down her

investigation.

        79.      PharMerica could not afford for the government to learn about its ongoing

noncompliance with pharmacy regulations on dispensing controlled substances and sought to

conceal its continued misconduct while the Company negotiated the terms of the CIA and MOA.

        80.      By email dated March 11, 2015, PharMerica Chief Executive Officer Gregory

Weishar (“Weishar”) sought to diffuse the situation by having Sturgeon speak with Executive

Vice President of Long Term Care Suresh Vishnubhatla (“Suresh”).

        81.      On March 17, 2015 Sturgeon met with Suresh to express the concerns she had

over the questionable billing practices she had uncovered in her earlier investigation and the



                                                16
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 17 of 90




resulting diminution in her authority and responsibilities. Sturgeon offered to create and

implement a corrective action plan to remedy the dispensing and billing errors, but PharMerica

executives Lindemoen, Suresh, and Weisher refused. They simply could not afford to draw

attention to the material weaknesses in its systems that were causing PharMerica to dispense

drugs without a legal prescription, while being investigated by the Government. Instead of

redressing the issues, management initiated a plan to sell the Company, which it succeeded in

doing in December 2018.

        82.    Meanwhile, Sturgeon’s job duties continued to be diminished and she was

discouraged and directed not to spend any time addressing the various issues she had raised with

PharMerica management.

        83.    After putting management on notice of the material weaknesses in its systems and

processes, there was an unexplained and sudden diminution of Sturgeon’s duties and

responsibilities, coupled with PharMerica’s repeated disregard for those important legal and

safety concerns Sturgeon raised with respect to PharMerica’s billing practices and dispensing of

discontinued prescriptions, created an intolerable work environment where Sturgeon was unable

to perform her job duties on a daily basis.

        84.    Sturgeon was placed in the difficult position of having to resign from her position

because of the intolerable nature of her work environment, or continue performing those few

duties she had left for an employer that was routinely and unapologetically violating health care

law and prudent billing practices.

        85.    Feeling as though she had no choice but to resign from her position, Sturgeon sent

a formal notice of resignation (“Resignation Letter”) on March 27, 2015 to Weishar indicating




                                               17
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 18 of 90




her intention to resign for good reason per the terms of the Employment Agreement if corrective

action was not taken within thirty (30) days to address the above-mentioned issues.

        86.    In her Resignation Letter, Sturgeon detailed the many ways in which her

responsibilities and duties were significantly curtailed since PharMerica’s acquisition of

Millennium, including but not limited to:

        (a) having never been provided any detailed, written explanation of description of her

        job duties and/or responsibilities with respect to the company following the acquisition,

        despite her remaining an Executive Vice President;

        (b) Being removed from the Mid-Atlantic region sales and marketing strategies and

        development initiatives, despite assurances and representations from PharMerica that she

        would be integral in those initiatives;

        (c)    Being removed from the contract termination dispute processes, a central job duty

        and/or responsibility related to those customer relationship duties which Relator held in

        her prior role as Executive Vice President of Millennium and was assured would remain

        her duty and responsibility;

        (d)    Having her authority to negotiate customer relationships, contracts, and pricing,

        which was always an integral part of her duties and/or responsibilities as Executive Vice

        President;

        (e)    Having her responsibilities for all customer relationships in Florida removed,

        despite being directed by PharMerica to concentrate on Pennsylvania and Florida

        customers;




                                                  18
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 19 of 90




        (f)     Having her authority to review and approve capital expenditures and development

        projects for Millennium's proprietary software systems being removed with no notice or

        explanation.

Resignation Letter, dated 3/27/2015.

        87.     Sturgeon provided PharMerica thirty (30) days per the terms of the Employment

Agreement to remedy the detailed issues. Instead of addressing the issues, PharMerica,

specifically Suresh, responded on April 24, 2015 via letter that PharMerica would not treat her

resignation as with “good reason” and further stated that “[a]t this time, it would be counter-

productive to respond to each of the specific allegations contained in your Notice.”

        88.     On May 11, 2015, Sturgeon resigned, stating that PharMerica’s inability and

disinterest in addressing those issue set forth made it impossible for her to continue and her final

day would be May 15, 2015.

        89.     Sturgeon was unable to continue in her role as Executive Vice President because

PharMerica’s constant disregard for real and important legal, billing, and health safety issues,

coupled with its retaliatory diminishing of her job duties and responsibilities, created an

intolerable work environment in which Sturgeon could no longer perform her duties and

responsibilities to the best of her ability.

        90.     Sturgeon had been constructively discharged because she could not continue

working for a Company that engaged in legal noncompliance and a knowing disregard for the

safety of its customers and patients. No reasonable person in Sturgeon’s shoes would have been

able to continue working for PharMerica in such an environment.




                                                19
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 20 of 90




        91.     Following her confrontations with Messrs. Lindemoen and Vishnubhatala,

PharMerica management made it impossible for her to continue in her role as Executive Vice

President by:

                (a)    Deliberately embarrassing her in front of other employees, explicitly

                advising them to disregard her warnings concerning the likely consequences of

                submitting invalid claims to CMS for reimbursement; and

                (b)    Wrongfully curtailing her duties and responsibilities as set forth in her

                March 27, 2015 resignation for good cause letter to Greg Weishar, CEO of

                PharMerica.

        92.     Sturgeon involuntarily left PharMerica in May 2015, as a direct consequence of

her inability to convince Messrs. Lindemoen and Vishnubhatala of the need to correct

PharMerica’s erroneous false billings and deficient pharmacy dispensing practices and the

retaliatory action taken against her as a result of her statements to them.

    D. By 2015, the Government Had Determined That PharMerica Was Violating the
       FCSA By Dispensing Controlled Substances Without A Legal Prescription

        93.     On May 7, 2015, after the federal government intervened in the Denk Action,

PharMerica settled the various claims brought against Pharmerica for violating the FCSA and the

False Claims Act by agreeing to enter into a five-year Corporate Integrity Agreement (“CIA”)

with the OIG of HHS and a Memorandum of Agreement (“MOA”) with the DEA.

        94.     The CIA required PharMerica, among other things to: (i) create procedures

designed to ensure it complies with the FCSA and related regulations, (ii) retain an independent

review organization to review PharMerica’s compliance with the terms of the CIA and report to

the OIG regarding that compliance; and (iii) provide training for certain PharMerica employees

as to PharMerica’s requirements under the FCSA.


                                                 20
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 21 of 90




        95.   Moreover, Section III of PharMerica’s CIA required PharMerica to appoint a

Compliance Officer and Compliance Committee to develop and implement policies, procedures

and practices, to ensure compliance with the requirements of all federal healthcare programs, as

well as those of the FCSA, including the monitoring of day-to-day compliance activities. Steve

Lariviere was appointed as Chief Compliance Officer in April 2015, replacing Thomas Caneris.

Mr. Caneris remained as general counsel to Pharmerica.

        96.   According to PharMerica’s last filed Form 10-K, dated February 24, 2017, if

PharMerica materially breached its obligations under the CIA, then the OIG could exclude

PharMerica from participating in federal healthcare programs and this exclusion would result in

the revocation or termination of contracts with Part D Sponsors, and state licenses to engage in

pharmacy services.

        97.   Likewise, the MOA required PharMerica to comply with all requirements of the

FCSA, specifically relating to the dispensing of scheduled prescription drugs. If PharMerica

failed to comply with the terms of the MOA, the DEA could suspend PharMerica’s pharmacy

DEA Certificate of Registration and begin an administrative hearing process pursuant to 21

U.S.C. § 824. Any such suspension would prohibit PharMerica pharmacies from dispensing

scheduled prescription drugs.

        98.   The CIA was signed by PharMerica’s executives Mark Lindemoen, then Vice

President of Sales and Marketing, and Suresh Vishnubhatla, then Executive Vice President of

Long Term Care. In their day-to-day duties and managerial responsibilities, Lindemoen and

Vishnubhatla were aware of PharMerica’s CIA and MOA obligations as well as the material

weaknesses in PharMerica’s systems and processes for dispensing drugs to nursing home

customers.



                                              21
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 22 of 90




        99.    PharMerica’s executives understood the importance of the CIA and MOA,

including the Chief Executive Officer and Director Gregory S. Weishar; Chief Financial Officer

and Treasurer Robert E. Dries; Senior Vice President and Chief Accounting Officer Berard E.

Tomassetti; Director Frank E. Collins, Director W. Robert Dahl Jr., Director Marjorie W. Dorr,

Director Dr. Thomas P. Gerrity; Director Thomas P. MacMahon; Director Geoffrey G. Meyers;

Director Dr. Robert A. Oakley; and Director Patrick G. LePore. Under the CIA, PharMerica’s

executives were responsible for implementing the new oversight and compliance requirements

imposed by the CIA and MOA.

    E. The Full Extent of PharMerica’s Illegal Altering of Medication Was Revealed and
       Confirmed After Sturgeon Left The Company and Began Auditing PharMerica On
       Behalf Of Various Nursing Homes Clients

        100.   Following her departure from PharMerica, Sturgeon became an operational

consultant to both the nursing home and pharma industries. She was retained by Reliant to do an

additional audit of the financial arrangements between itself and PharMerica.

        101.   Relators uncovered evidence that PharMerica regularly and systematically, and

without the written authorization of the prescribing physician, altered the prescription order and

dispensed an alternative drug without a legal prescription since at least 2013 and did so to

enhance its profit margins and increase its rebates from manufacturers and suppliers.

        102.   Sturgeon’s audit of over [20,000] of Reliant’s claims regarding the billing and

pharmacy records showed that PharMerica had regularly altered prescriptions for non-controlled

and controlled drugs.

        103.   PharMerica altered prescription drug orders by dispensing: (a) a brand name

drugs in lieu of the generic drugs prescribed; (b) a different form of the drug prescribed; and/or

(c) a different dosage of the drug prescribed.



                                                 22
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 23 of 90




        104.   Such alterations occurred on a near daily basis, involved thousands of transactions

and a tremendously wide assortment of drugs, from the highly-controlled to the highly-

prescribed.

        105.   Despite the clear terms of the CIA and MOA, PharMerica designed, implemented

and used a computerized dispensing system that promoted its bottom line and materially

weakened PharMerica’s controls over drug dispensing. Sturgeon found evidence that in every

instance in which Pharmerica altered a drug prescription without consent, PharMerica benefited

financially.

        106.   In the Reliant audit, Sturgeon found at least [5,687] instances of PharMerica

altering the written dosage of original prescriptions without notification to either the facility or

physician. The effect of these alterations was to deny the physician the opportunity to review and

approve the alteration and/or the facility to acknowledge the change so as to avoid potential

impact on patient care and treatment.

        107.   Sturgeon was able to confirm the altered prescriptions because they did not

correspond to original chart orders and the Medication Administration Records. Electronic

recordkeeping and receipt of hard copy prescriptions are designed to protect against such

occurrences by ensuring the information is received accurately and can be reconciled in

accordance with DEA requirements and pharmacy needs.

        108.   Sturgeon’s audit of the PharMerica/Reliant records revealed that:

               a.      PharMerica inaccurately or incompletely represented drugs to be

        dispensed upon a legal prescription, when they were not;

               b.      PharMerica inaccurately or incompletely identified the prescriber of the

        drug and the prescriber's instructions; and



                                                 23
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 24 of 90




               c.     PharMerica inaccurately or incompletely submitted Part D drug claim

        submission information.

        109.   Sturgeon’s audit of Reliant revealed that between March 2014 through September

2015, PharMerica caused false or fraudulent claims to be submitted on at least [2,432] alterations

of prescriptions for a total of [86,152] illegally dispensed doses. That audit also found that

PharMerica regularly submitted bills to prescription drug plans and Medicare for brand name

drugs when generic products were readily available.

                      1. PharMerica Systematically Altered Prescriptions for Highly
                         Addictive Schedule II Controlled Substances

        110.   In only fifteen of the tens of thousands of nursing home facilities doing business

with PharMerica over an 18-month period from March 2014 through early September 2015,

Relators found that Pharmerica had illegally altered prescriptions for Schedule II controlled

substances in 924 instances and 22,871 doses of controlled substances. Of those, 143 instances

involved OxyContin and Morphine, or a total of 4,201 illegally dispensed doses of OxyContin

and Morphine for which it received thousands of dollars in reimbursements from the

Government.

        111.   For example, Reliant submitted to PharMerica, through the PCC system, order

RX# 0565750600 for Oxycodone 5 mg capsule on 6/2/15. The fill notes on RX #0565750600

reflect that PharMerica altered the prescription and dispensed Oxycodone 5 mg tablets instead.

The PCC data further reflects that PharMerica never reached out to the facility to advise that RX

#0565750600 could not be filled as instructed. As a result the prescribing physician never issued

a discontinuation order on RX #0565750600. Instead, PharMerica altered the prescription when

its data clerks entered it into the system and dispensed Oxycodone 5 mg tablets. This was not the

controlled substance ordered by the prescribing physician.


                                               24
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 25 of 90




        112.   By way of another example, on August 24, 2015, Reliant submitted to

PharMerica, through the PCC system, RX # 0494564901 for the order of Morphine Sulfate

solution 20mg/5ml. The fill notes on RX #0494564901 reflect that PharMerica altered the

prescription without the consent of the prescribing physician. The data from PCC reflects that

PharMerica never reached out to the facility to advise that RX # 0494564901 could not be filled

as instructed. As a result, the prescribing physician never issued a discontinuation order on RX #

0494564901, nor was a new order made by the prescribing physician for the drugs that

PharMerica ultimately dispensed. Instead, PharMerica altered the prescription and dispensed

Morphine 100 mg/5 ml.

        113.   These alterations (and hundreds more like them) occurred when the PharMerica

data clerk entered the order information into the LTC400.

        114.   The data clerk was prompted by PharMerica’s system to select a drug that is

available in PharMerica’s inventory and which is comparable to the one ordered by the

prescribing physician.

        115.   Instead of dispensing the exact drug prescribed by the physician, a data clerk—

without medical training—entered an altered order into the LTC400 and dispensed a different

prescription without the prescribing physician’s consent.

        116.   PharMerica, thereafter, submitted claims for payment for dispensing drugs altered

prescriptions and falsely attested under penalties of perjury that it has complied with federal and

state pharmacy and dispensing laws.

        117.   PharMerica was knowingly prompting its employees to alter prescriptions,

dispense controlled substances available in its inventory as it was more profitable to do so and




                                                25
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 26 of 90




falsely claiming to the Government at the time of reimbursement that it was complying with

federal and state law.

                         2. PharMerica Systematically and Illegally Altered The Dosage,
                            Quantity and/or Form of Prescriptions of Non-Controlled Drugs
                            Without A Valid Legal Prescription

        118.   In the same sample set, Relators found hundreds of examples Pharmerica having

illegally altered prescriptions for non-controlled substances such as stomach medication and anti-

depressants.

        119.   Fluoxetine (Prozac) prescriptions were illegally switched from tablets to capsules

in 9,489 of the 12,239 doses of Fluoxetine dispensed in the Reliant data sample, or 78% of cases

and Ranitidine (Zantac) prescriptions was switched from capsules to tablets in 1,051 of the 2,245

doses of Ranitidine dispensed, or 47% of cases.

        120.   Sturgeon found that none of these alterations were supported by a legal

prescription. Thus, for example, on September 11, 2014 Reliant submitted to PharMerica through

the PCC system, order RX# 0021039900 for Fluoxetine HCL Tablet 10 mg. The fill notes on RX

# 0021039900 reflect that PharMerica altered the prescription and dispensed Fluoxetine HCL 10

mg capsules instead. The PCC data further reflects that PharMerica never reached out to the

facility to advise that RX # 0021039900 could not be filled as instructed. As a result the

prescribing physician never issued a discontinuation order on RX # 0021039900. Instead,

PharMerica altered the prescription when its data clerks entered it into the system and dispensed

Fluoxetine HCL Capsules. This was not the prescription medication ordered by the prescribing

physician.

        121.   By way of another example, on February 4, 2015, Reliant submitted to

PharMerica, through the PCC system, RX # 0559508200 for the order of Morphine Sulfate



                                               26
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 27 of 90




Solution 2mg/ml. The fill notes on RX #0559508200 reflect that PharMerica altered the

prescription and dispensed Morphine 10 mg/ml without the consent of the prescribing physician.

The data from PCC reflects that PharMerica never reached out to the facility to advise that RX

#0559508200could not be filled as instructed. As a result, the prescribing physician never issued

a discontinuation order on RX #0559508200, nor was a new order made by the prescribing

physician for the drugs that PharMerica ultimately dispensed. Instead, PharMerica altered the

prescription and dispensed Morphine 10 mg/ml without a legal prescription.

        122.   These alterations (and thousands more like them) occurred when the PharMerica

data clerk entered the order information into the LTC400.

        123.   The data clerk was prompted by PharMerica’s system to select a drug that is

available in PharMerica's inventory and which is comparable to the one ordered by the

prescribing physician.

        124.   Instead of dispensing the exact drug prescribed by the physician, a data clerk-

without medical training-entered an altered order into the LTC400 and dispenses a different

prescription without the prescribing physician's consent.

        125.   PharMerica, thereafter, submitted claims for payment for dispensing drugs altered

prescriptions and falsely attested under penalties of perjury that it has complied with federal and

state pharmacy and dispensing laws.

        126.   PharMerica was knowingly prompting its employees to alter prescriptions,

dispense non-controlled substances available in its inventory as it was more profitable to do so

and falsely claiming to the Government at the time of reimbursement that it was complying with

federal and state law.




                                                27
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 28 of 90




                         3. PharMerica Systematically and Illegally Altered Prescriptions by
                            Filling Generic Drug Prescriptions with the More Expensive and
                            Profitable Brand Name Drug

        127.      During the Relevant Time Frame, Pharmerica routinely altered and dispensed

brand name drugs in lieu of the generic drugs ordered and already on the market, and made this

alteration without a legal prescription.

        128.      For example, PharMerica dispensed brand name drug Abilify when the

prescribing physician ordered generic Aripiprazole, a generic that had been available in the

market since May 1, 2015.

        129.      Likewise, PharMerica converted patients taking Namenda to Namenda XR shortly

before the generic of Namenda was released to the market to protect PharMerica’s “brand name”

profit margins.

        130.      Relators identified hundreds of instances of such illegal alterations in violation of

the CIA, MOA, FCSA, UCSA, and regulations of the States Boards of Pharmacy.

    F. During The Relevant Time Frame, PharMerica Received Billions of Dollars From
       Government Programs And Millions More from Drug Manufacturers and Suppliers
       In the Form of Rebates Based on Purchasing Volumes and Amounts Dispensed

        131.      PharMerica, as a result of its misconduct, violated numerous state and federal

dispensing laws, made false claims to government programs for payment on prescriptions that it

filled without a legal prescription, and under both the CIA and MOA can lose its CMS license

and DEA registration number.

        132.      In total, Relators identified over 2,400 instances of such illegal alterations in

violation of the CIA, MOA, FCSA, UCSA, and CMS regulations, and state pharmacy board

regulations in a sample set of only 2,500 patients.




                                                   28
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 29 of 90




        133.   Meanwhile, PharMerica operates nationwide and the same weaknesses in its

standards, policies, and procedures impact the estimated more than 350,000 patients serviced by

PharMerica annually.

        134.   The systematic altering of prescriptions of controlled substances without

physician approval amounts to illegal drug trafficking subjecting PharMerica and its

management to stiff penalties. As set forth above, violations of the FCSA subject wrongdoers to

multi-million penalties and prison sentences. Relators had identified over 924 violations of the

FCSA and UCSA and 22,871 illegally dispensed doses and, upon information and belief,

thousands more will be identified once PharMerica produces its data.

        135.   If each of these violations are deemed separate offenses, which they likely are,

PharMerica would be subject to criminal penalties in the billions of dollars, and would lose its

federal and state certifications, its pharmacy licenses in the 46 states in which it operates, and

will be in material breach of its contracts with Medicare Part D Sponsors and its nursing home

and other customers.

    G. PharMerica’s Conduct Violated Various Federal and State Laws and Regulations

        136.   To fully understand the gravity and scope of PharMerica’s illegal conduct,

Relators provide the following overview of the extensive federal and state regulations governing

PharMerica’s institutional pharmacies and the nursing home facilities that they serve. These laws

and regulations relate to PharMerica’s pharmacy services and other operations, reimbursements,

record keeping, and documentation requirements, among other business activities.

        137.   PharMerica’s institutional pharmacies are also subject to federal and state laws

that regulate financial arrangements between healthcare providers, including the federal anti-

kickback statutes and the federal physician self-referral laws.



                                                29
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 30 of 90




                 1. PharMerica Certifies Compliance with all Applicable Federal Laws,
                    Regulations, and CMS Instructions Each Time It Seeks Reimbursement

        138.     The Medicare services provided by PharMerica’s regional pharmaceutical centers

are provided under contractual agreement with nursing home facilities that pay PharMerica using

Medicare Part A funds and contractual agreements with Plan Sponsors that pay PharMerica

using Medicare Part D funds. All of these contracts require PharMerica to comply with

applicable federal laws, regulations, and CMS instructions.

        139.     PharMerica contracts with Medicare Part D Plan Sponsors who then contract with

HHS. By statute, the contracts between HHS and Plan Sponsors require subcontractors such as

PharMerica to comply with:

              a. applicable requirements and standards of Medicare Part D and the terms and

                 conditions governing payment. 42 U.S.C. § 1395w-112;

              b. federal laws and regulations designed to prevent fraud, waste, and abuse. 42

                 C.F.R. § 423.505(h)(1); and

              c. applicable federal laws, regulations, and CMS instructions. 42 C.F.R. §

                 423.505(i)(4)(iv).

        140.     PharMerica, as a subcontractor provider for Part D Plan Sponsors, must comply

with all applicable federal laws, regulations, and CMS instructions, which include the FCSA, the

Social Security Act, and regulations that define the requirements of a legal prescription. 42

C.F.R. § 423.505(i)(4)(vi). PharMerica is also required by federal regulation to certify to the

accuracy, completeness and truthfulness of all data related to the claim for payment, pursuant to

42 C.F.R. § 423.505(k)(1), (3).




                                               30
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 31 of 90




        141.   Moreover, to participate in federal programs and receive payments through the

Medicare Part A and Part D programs, PharMerica must certify its compliance with applicable

federal laws, regulations, and CMS instructions with each and every reimbursement it seeks.

        142.   The Social Security Act also imposes, as a precondition for payment under

Medicare Part D, that prescription drugs dispensed to Medicare beneficiaries be dispensed upon

a valid prescription under the law. Moreover, CMS will only pay for Medicare Part D funds for

“covered Part D drug[s],” defined as a drug that “may be dispensed only upon a prescription.” 42

U.S.C. § 1395w-102(e).

        143.   Submissions for payment on drugs dispensed without a legal prescription, or on

the basis of a prescription that has been altered in violation of applicable law and regulations,

cannot be deemed accurate, complete and truthful and are ineligible for reimbursement under

Medicare.

        144.   The   Medicaid-sponsored     services   provided    by   PharMerica’s    regional

pharmaceutical centers operate similarly. Those services are provided under contractual

agreement with states through each state’s Medicaid provider licensure program, whereby

PharMerica agrees to provide pharmaceuticals to State Medicaid patients in the nursing homes it

serves in exchange for which States reimburse PharMerica. Those contracts also require

PharMerica to comply with the applicable federal and state laws and regulations in effect as well

as all policies, procedures, and standards required by the Medicaid program.

        145.   PharMerica is ineligible for any and all government reimbursement – whether

Medicare, Medicaid or otherwise— on prescription drugs it dispenses without a legal

prescription that complies with State Board of Pharmacy requirements.




                                               31
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 32 of 90




               2. Federal and State Laws Require That A Pharmacy Obtain the Approval
                  of the Prescribing Physician Before A Prescription May Be Altered

        146.   State Boards of Pharmacy universally require that a valid prescription be issued

before a prescription drug may be dispensed.

        147.   The definition of a prescription may vary slightly, but all 50 states generally

define a legal prescription as a written, electronic or oral order issued by a licensed medical

practitioner in the course of professional practice for a controlled substance, other drug or device,

or medication which is dispensed for use by a consumer. See, e.g., 49 Pa. Code. § 27.1.

        148.   To verify the accuracy of the preparation, pharmacists are required to review

every prescription prior to dispensing a drug to determine basic information about the order, such

as: name of the drug, strength, dosage and quantity.

        149.   A registered pharmacist may not compound, prepare, dispense, fill, sell or give

away a drug or device on the basis of a prescription or order in an institution or hospital unless

the prescription or order is an original prescription or order or direct copy thereof issued by the

authorized prescriber or practitioner who may be using electronic or computerized equipment.

        150.   If a pharmacist wishes to deviate from a prescription or dispense a drug other than

that specified in a prescription, unless the substituted drug is considered therapeutically

equivalent, the pharmacist must first obtain approval from the prescribing medical practitioner.

        151.   Drug products are considered to be therapeutically equivalent only if they are

pharmaceutical equivalents, which means, inter alia, equivalent drug with the same dosage and

form. Thus, the only alteration permitted without the express consent of a prescribing physician

is when an exact generic substitute exists for a brand-name drug and the prescription does not

specify that a generic option is prohibited.




                                                 32
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 33 of 90




        152.   Indeed, in nearly every state in which PharMerica operates, the state Medicaid

programs require pharmacists to dispense a cheaper generic in lieu of the brand-named

equivalent, unless the prescribing physician expressly instructs otherwise.

        153.   Thus, a pharmacist may not unilaterally substitute the capsule form of a drug

when the drug has been prescribed as a tablet, or vice versa, as they are not considered

therapeutically equivalent.

               3. PharMerica Must Comply With Federal and State Laws on Controlled
                  Substances

        154.   The FCSA regulates entities that dispense controlled substances by establishing

controls over all stages of the chain of distribution of controlled substances in the United States,

including practitioners and pharmacies, through a closed and monitored system which makes it

unlawful to manufacture, distribute, dispense, or possess any controlled substance except as

authorized by the FCSA. 21 U.S.C. § 801— et seq. The Attorney General is authorized to

promulgate regulations for “the registration and control of the manufacture, distribution, and

dispensing of controlled substances.” 21 U.S.C. § 821.

        155.   The UCSA was originally drafted by the U.S. Department of Justice in 1969 and

promulgated by the National Conference of Commissioners on Uniform State Laws in 1970.

One of the stated goals in promulgating the UCSA was to foster parallel law between the states

and the federal government. The USCA was updated in 1990, and again in 1994, to incorporate

relevant changes made in the FCSA. Nearly every state in the United States and its territories has

adopted either the 1970, 1990 or 1994 Version of the Uniform Act. Because the UCSA was

modeled after the federal drug laws, the provisions therein are substantially similar to the FCSA.

        156.   Under the FCSA (and the USCA), “controlled substances are strictly regulated to

ensure a sufficient supply for legitimate medical. . . purposes and to deter diversion of controlled


                                                33
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 34 of 90




substances to illegal purposes. The substances are regulated because of their potential for abuse

and likelihood to cause dependence when abused and because of their serious and potentially

unsafe nature if not used under the proper circumstances.” 75 Fed. Reg. 61,613– 61,617 (Oct. 6,

2010) (DEA Policy Statement, “Role of Authorized Agents in Communicating Controlled

Substance Prescriptions to Pharmacies”).

        157.   Controlled substances are organized into Schedules according to the

characteristics of each substance: drugs included in Schedule I have the greatest potential for

abuse and do not have legitimate medical uses, whereas drugs included in Schedule V have

legitimate medical uses and have the least potential for abuse. 21 U.S.C. § 812.

        158.   Schedule II controlled substances have a high potential for abuse but also have a

currently accepted medical use in medical treatment in the United States, but with significant

restrictions because of their potential for abuse. 21 U.S.C. § 812(b)(2).

        159.   With limited exceptions not applicable here, the FCSA and UCSA prohibit any

manufacturer, distributor, or dispenser, including a pharmacy, from distributing or dispensing a

controlled substance without a valid prescription. 21 U.S.C. § 829(a) and (b); See, e.g., Hawaii

Stat. §329-38 (“Prescriptions. (a) No controlled substance in schedule II may be dispensed

without a written prescription of a practitioner….”).

        160.   For Schedule II controlled substances, the CSA requires that the prescription be in

writing except that a practitioner may give an oral prescription in an emergency situation. 21

U.S.C. § 829(a).



        161.   Under the FCSA and the USCA, all prescriptions for controlled substances shall:

               a.      be dated as of, and signed on, the day when issued;

               b.      bear the full name and address of the patient;

                                                 34
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 35 of 90




                c.     bear the drug name, strength, dosage form, quantity prescribed and
                       directions for use; and,

                d.     bear the name, address and registration number of the practitioner.

21 C.F.R. § 1306.05.

        162.    Each element of a valid prescription must be specified by the prescribing

practitioner and cannot be delegated to an employee or other agent of the practitioner. 75 Fed.

Reg. 61,613 – 61,614 (Oct. 6, 2010).

        163.    Although the definition of a valid prescription varies slightly across jurisdictions,

every state and territory in the United States prohibits the dispensing of nearly every type of

controlled substance without a valid prescription from a licensed practitioner.

        164.    Under the FCSA, if a pharmacy dispenses a controlled substance without a valid

prescription, it is liable for a federal civil penalty of up to $25,000 for each violation. 21 U.S.C.

§§ 842(a)(1) and 842(c)(1).

        165.    If PharMerica’s misconduct is deemed to be the unlawful distribution of

controlled substances (i.e., illegal drug trafficking), PharMerica could be subject to multi-million

dollar fines and its management could face imprisonment.

                                        LEGAL COUNTS

                                      COUNT I
                           VIOLATIONS OF FALSE CLAIMS ACT
                            PRESENTATION OF FALSE CLAIMS

        166.    Relators reallege and incorporate herein all of the foregoing allegations as if fully

set forth herein.

        167.    In performing the acts described above, PharMerica, through its own acts or

through the acts of its officers, knowingly and/or recklessly presented, or caused to be presented,




                                                 35
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 36 of 90




to an officer or employee of the United States Government, false or fraudulent claims for

payment or approval in violation of 31 U.S.C. § 3729(a)(1)(A).

        168.   These claims were false and fraudulent because PharMerica made claims for

payments knowing that they had sought payment for claims when it had violated various statutes

and regulations which made it ineligible for reimbursement.

        169.   The United States, unaware of the foregoing circumstances and conduct of

PharMerica, made full payments that would otherwise have not been paid and/or were ineligible

for payment, which resulted in its being damaged in an amount to be determined.

        170.   By reason of PharMerica’s wrongful conduct, the United States has been damaged

by the payment of false and fraudulent claims.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the United States:

        (a)    Three times the amount of actual damages which the United States has
               sustained as a result of PharMerica’s conduct;

        (b)    A civil penalty of not less than $5,500 and not more than $11,000 for
               each false claim which PharMerica presented or caused to be presented
               to the United States;

        (c)    Pre- and post-judgment interest; and

        (d)    All costs incurred in bringing this action.

        To Relators:

        (e)    The maximum amount allowed pursuant to § 3730(d) of the False
               Claims Act and/or any other applicable provision of law;

        (f)    Reimbursement for reasonable expenses which Relator incurred in
               connection with this action;

        (g)    An award of reasonable attorney’s fees and costs; and

        (h)    Such further relief as this Court deems equitable and just.

                                                 36
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 37 of 90




                                     COUNT II
                           VIOLATION OF FALSE CLAIMS ACT
                                 FALSE STATEMENTS

        171.   Relators reassert the foregoing allegations as if fully set forth herein.

        172.   In performing the acts described above, PharMerica through its own acts or

through the acts of its officers, knowingly made, used, or caused to be made or used, a false

record or statement to get false or fraudulent claims paid or approved by the Government in

violation of 31 U.S.C. § 3729(a)(1)(B).

        173.   Such records or statements include the false certifications alleged herein.

        174.   The United States, unaware of the foregoing circumstances and conduct of

PharMerica, made full payments which resulted in its being damaged in an amount to be

determined.

        175.   By reason of PharMerica's wrongful conduct, the United States has been damaged

by the payment of false and fraudulent claims.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the United States:

        (a)    Three times the amount of actual damages which the United States has sustained
               as a result of PharMerica’s conduct;
        (b)    A civil penalty of not less than $5,500 and not more than $11,000 for each false
               record or statement PharMerica made to get false or fraudulent claims paid or
               approved by the Government;
        (c)    Pre- and post-judgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (a)    The maximum amount allowed pursuant to § 3730(d) of the False Claims Act
               and/or any other applicable provision of law;
        (b)    Reimbursement for reasonable expenses which Relator incurred in connection
               with this action;
        (c)    An award of reasonable attorney's fees and costs; and

                                                 37
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 38 of 90




        (d)    Such further relief as this Court deems equitable and just.

                                      COUNT III
                            VIOLATION OF FALSE CLAIM ACT
                                REVERSE FALSE CLAIMS

        176.   Relators reassert the foregoing allegations as if fully set forth herein.

        177.   In performing the acts described above, PharMerica knowingly used false records

and statements to conceal the obligation to reimburse the federal government for monies

improperly retained in violation of 31 U.S.C. § 3729(a)(1)(G).

        178.   The stipulated penalty provisions in the CIA are contractual obligations.

        179.   Through PharMerica’s actions and improperly retaining funds to which it is not

entitled, the United States has been defrauded of the use of the monies and is entitled to damages

in an amount to be determined.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the United States:

        (a)    Three times the amount of actual damages which the United States has sustained
               as a result of PharMerica’s conduct;
        (b)    A civil penalty of not less than $5,500 and not more than $11,000 for each false
               record or statement PharMerica made to get false or fraudulent claims paid or
               approved by the Government;
        (c)    Pre- and post-judgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (a)    The maximum amount allowed pursuant to § 3730(d) of the False Claims Act
               and/or any other applicable provision of law;
        (b)    Reimbursement for reasonable expenses which Relator incurred in connection
               with this action;
        (c)    An award of reasonable attorney's fees and costs; and
        (d)    Such further relief as this Court deems equitable and just.




                                                 38
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 39 of 90




                                     COUNT IV
                            CALIFORNIA FALSE CLAIMS ACT

        180.   Relators reassert the foregoing allegations as if fully set forth herein.

        181.   This is a qui tam action brought by Relators on behalf of the State of California to

recover treble damages and civil penalties under the California False Claims Act, Cal. Gov't.

Code § 12650 et seq.

        182.   Cal. Gov’t Code § 12651 (a) provides liability for any person who

        (a)    knowingly presents, or causes to be presented, to an officer or employee of the

               state or of any political division thereof, a false claim for payment or approval;

        (b)    knowingly makes, uses, or causes to be made or used a false record or statement

               to get a false claim paid or approved by the state or by any political subdivision...

        183.   PharMerica furthermore violated Cal. Gov’t Code § 12651 (a) and knowingly

caused false claims to be made, used and presented to the State of California by its deliberate and

systematic violation of federal and state laws, including the FCA, and by virtue of the fact that

none of the claims submitted in connection with its conduct were even eligible for

reimbursement by the government health care programs.

        184.   The State of California, by and through the California Medicaid program and

other state healthcare programs, and unaware of PharMerica’s conduct, paid the claims submitted

by healthcare providers and third party payers in connection therewith.

        185.   Compliance with applicable Medicare, Medi-Cal and the various other federal and

state laws cited herein was an implied, and upon information and belief; also an express

condition of payment of claims submitted to the State of California in connection with

PharMerica’s conduct. Compliance with applicable California statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of California.

                                                 39
120924406_2
            Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 40 of 90




        186.     Had the State of California known of PharMerica’s wrongful conduct, it would

not have paid the claims submitted by PharMerica and healthcare providers in connection with

that conduct.

        187.     As a result of PharMerica's violation of Cal. Gov’t Code § 12651(a), the State of

California has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        188.     Relators are private citizens with direct and independent knowledge of the

allegations of this Complaint, who have brought this action pursuant to Cal. Gov’t Code §

12652(c) on behalf of themselves and the State of California.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of California:

        (a)      Three times the amount of actual damages which the State of California has
                 sustained as a result of PharMerica’s conduct;
        (b)      A civil penalty of not less than $5500 and not more than $11,000 for each false
                 claim which PharMerica presented or caused to be presented to the State of
                 California;
        (c)      Prejudgment interest; and
        (d)      All costs incurred in bringing this action.

        To Relators:

        (a)      The maximum amount allowed pursuant to Cal. Gov't Code § 12652 and/or any
                 other applicable provision of law;
        (b)      Reimbursement for reasonable expenses which Relators incurred in connection
                 with this action;
        (c)      An award of reasonable attorney's fees and costs; and
        (d)      Such further relief as this Court deems equitable and just.

                                    COUNT V
                        COLORADO MEDICAID FALSE CLAIMS ACT

        189.     Relators reassert the foregoing allegations as if fully set forth herein.



                                                   40
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 41 of 90




        190.   This is a qui tam action brought by Relators and the State of Colorado to recover

treble damages and civil penalties under the Colorado Medicaid False Claims Act, CRS § 25.5-4-

304— et. seq. (the “Act”).

        191.   The Act provides liability for any person who (1) knowingly presents or causes to

be presented to an officer or employee of the state a false or fraudulent claim for payment or

approval; (2) knowingly makes, uses or causes to be made or used a false record or statement

material to a false or fraudulent claim. CRS § 25.5-4-305.

        192.   PharMerica violated CRS § 25.5-4-305 by engaging in the illegal conduct

described herein and by virtue of the fact that none of the claims submitted in connection with its

illegal conduct were even eligible for reimbursement by the Government Health Care Programs.

        193.   PharMerica furthermore violated CRS § 25.5-4-305 and knowingly caused false

claims to be made, used and presented to the State of Colorado by its deliberate and systematic

violation of federal and state laws, including the FCA and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

government health care programs.

        194.   Colorado, by and through the Colorado Medicaid program and other state

healthcare programs, was unaware of PharMerica’s illegal conduct and paid the claims submitted

by healthcare providers and third party payers in connection therewith.

        195.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to Colorado in connection with PharMerica’s illegal

conduct. Compliance with applicable Colorado statutes, regulations and Pharmacy Manuals was

also an express condition for payment of claims submitted to Colorado.



                                                41
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 42 of 90




        196.    Had the State of Colorado known of PharMerica’s wrongful conduct, it would

not have paid the claims submitted by PharMerica and healthcare providers in connection with

that conduct.

        197.    As a result of PharMerica’s violation of CRS § 25.5-4-305, Colorado has been

damaged in an amount far in excess of millions of dollars exclusive of interest.

        198.    Relators are each private citizens with direct and independent knowledge of the

allegations in this Complaint, who has brought this action pursuant to CRS § 25.5-4-306 on

behalf of themselves and the State of Colorado.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To Colorado:

        (a)     Three times the amount of actual damages which Colorado has sustained as a
                result of PharMerica’s illegal conduct;
        (b)     A civil penalty of not less than $5,500 and not more than $11,000 for each false
                claim which PharMerica caused to be presented to Connecticut;
        (c)     Prejudgment interest; and
        (d)     All costs incurred in bringing this action.

        To Relators:

        (a)     The maximum amount allowed pursuant to CRS § 25.5-4-306 and/or any other
                applicable provision of law;

        (b)     Reimbursement for reasonable expenses which Relators incurred in connection
                with this action;

        (c)     An award of reasonable attorney's fees and costs; and

        (d)     Such further relief as this Court deems equitable and just.

                                     COUNT VI
                            CONNECTICUT FALSE CLAIMS ACT

        199.    Relators reassert the foregoing allegations as if fully set forth herein.

        200.    This qui tam action is brought by Relators and the State of Connecticut to recover


                                                  42
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 43 of 90




treble damages and civil penalties under the Connecticut False Claims Act, Conn. Gen. Stat. § 4-

274- et seq. (the “CT Act”).

        201.   The CT Act provides liability for any person who: (1) knowingly presents or

causes to be presented a false or fraudulent claim for payment or approval under a state

administered Health or Human Services program; and (2) knowingly makes, uses or causes to be

made or used a false record or statement material to a false or fraudulent claim under a state

administered Health and Human Services program.

        202.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was and is an express condition of payment of claims submitted to

Connecticut. Compliance with applicable Connecticut statutes, regulations and Pharmacy

Manuals was also an express condition for payment of claims submitted to Connecticut.

        203.   However, PharMerica violated Conn. Gen. Stat. § 4-275 by dispensing

prescription drugs without a valid legal prescription and then falsely certified to Connecticut that

it had complied with the above laws in seeking and obtaining reimbursement on these drugs.

        204.   As a result, PharMerica obtained reimbursement on drugs ineligible for

reimbursement by the Government Health Care Programs.

        205.   Connecticut was unaware of PharMerica’s illegal conduct and paid the claims

submitted by PharMerica in reliance upon PharMerica’s false certificatopn that it had a valid

legal prescription.

        206.   Had the State of Connecticut known of PharMerica’s wrongful conduct, it would

not have paid the claims submitted by PharMerica.

        207.   As a result of PharMerica violated Conn. Gen. Stat. § 4-275 and was harmed in an

amount to be determined at trial.



                                                43
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 44 of 90




        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To Connecticut:

        (a)    Three times the amount of actual damages which Connecticut has sustained as a
               result of PharMerica’s illegal conduct;
        (b)    A civil penalty of not less than $5,500 and not more than $11,000 for each false
               claim which PharMerica caused to be presented to Connecticut;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (a)    The maximum amount allowed pursuant to Conn. Gen. Stat. § 4.278 and/or any
               other applicable provision of law;
        (b)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (c)    An award of reasonable attorney's fees and costs; and
        (d)    Such further relief as this Court deems equitable and just.

                                 COUNT VII
                  DELAWARE FALSE CLAIMS AND REPORTING ACT

        208.   Relators reassert the foregoing allegations as if fully set forth herein.

        209.   This is a qui tam action brought by Relators on behalf of the State of Delaware to

recover treble damages and civil penalties under the Delaware False Claims and Reporting Act,

Title 6, Chapter 12 of the Delaware Code.

        210.   Del. C. § 1201(a) provides liability for any person who-

        (a)    knowingly presents, or causes to be presented a false or fraudulent claim for

               payment or approval;

        (b)    knowingly makes, uses, or causes to be made or used a false record or statement

               material to a false or fraudulent claim.

        211.   PharMerica violated 6 Del. C. § 1201(a) and knowingly caused false claims to be

made, used and presented to the State of Delaware by its deliberate and systematic violation of


                                                 44
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 45 of 90




federal and state laws, including the FCA and by virtue of the fact that none of the claims

submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        212.   The State of Delaware, by and through the Delaware Medicaid program and other

state healthcare programs, was unaware of PharMerica’s conduct and paid the claims submitted

by PharMerica and healthcare providers in connection therewith.

        213.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Delaware in connection with

PharMerica’s conduct. Compliance with applicable Delaware statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of Delaware.

        214.   Had the State of Delaware known of PharMerica’s wrongful, it would not have

paid the claims submitted by PharMerica and healthcare providers in connection with that

conduct.

        215.   As a result of PharMerica’s violation of 6 Del. C. § 1201(a), the State of Delaware

has been damaged in an amount far in excess of millions of dollars exclusive of interest.

        216.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who have brought this action pursuant to 6 Del. C. § 1203(b) on

behalf of themselves and the State of Delaware.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Delaware:

        (a)    Three times the amount of actual damages which the State of Delaware has
               sustained as a result of PharMerica’s conduct;


                                               45
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 46 of 90




        (b)    A civil penalty of not less than $5,500 and not more than $11,000 for each false
               claim which PharMerica caused to be presented to the State of Delaware;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (a)    The maximum amount allowed pursuant to 6 Del C. § 1205, and/or any other
               applicable provision of law;
        (b)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (c)    An award of reasonable attorney's fees and costs; and
        (d)    Such further relief as this Court deems equitable and just.


                                      COUNT VIII
                               FLORIDA FALSE CLAIMS ACT

        217.   Relators reassert the foregoing allegations as if fully set forth herein.

        218.   This is a qui tam action brought by Relator on behalf of the State of Florida to

recover treble damages and civil penalties under the Florida False Claims Act, Fla. Stat. § 68.081

et seq. Fla. Stat. § 68.082(2) provides liability for any person who-

        (a)    knowingly presents or causes to be presented a false or fraudulent claim for

               payment or approval;

        (b)    knowingly makes, uses, or causes to be made or used a false record or statement

               material to a false or fraudulent claim.

        219.   PharMerica violated Fla. Stat. § 68.082(2) and knowingly caused false claims to

be made, used and presented to the State of Florida by its deliberate and systematic violation of

federal and state laws, including the FCA and by virtue of the fact that none of the claims

submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        220.   The State of Florida, by and through the Florida Medicaid program and other state

healthcare programs, was unaware of PharMerica's conduct and paid the claims submitted by

                                                 46
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 47 of 90




PharMerica and healthcare providers.

        221.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Florida in connection with PharMerica's

conduct. Compliance with applicable Florida statutes, regulations and Pharmacy Manuals was

also an express condition of payment of claims submitted to the State of Florida.

        222.   Had the State of Florida known of PharMerica’s wrongful conduct, it would not

have paid the claims submitted by PharMerica and healthcare providers.

        223.   As a result of PharMerica’s violation of Fla. Stat. § 68.082(2), the State of Florida

has been damaged in an amount far in excess of millions of dollars exclusive of interest.

        224.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who have brought this action pursuant to Fla. Stat. § 68.083(2) on

behalf of themselves and the State of Florida.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Florida:

        (a)    Three times the amount of actual damages which the State of Florida has
               sustained as a result of PharMerica’s conduct;
        (b)    A civil penalty of not less than $5,500 and not more than $ 11,000 for each false
               claim which PharMerica caused to be presented to the State of Florida;
        (c)    All costs incurred in bringing this action.
        To Relators:

        (d)    The maximum amount allowed pursuant to Fla. Stat. § 68.085 and/or any other
               applicable provision of law;
        (e)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action,
        (f)    An award of reasonable attorney's fees and costs; and
        (g)    Such further relief as this Court deems equitable and just.


                                                 47
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 48 of 90




                                   COUNT IX
                       GEORGIA FALSE MEDICAID CLAIMS ACT

        225.   Relators repeat and reallege each allegation contained in paragraphs.

        226.   This is a qui tam action brought by Relators on behalf of the State of Georgia to

recover treble damages and civil penalties under the Georgia False Medicaid Claims Act,

O.C.G.A. §49-4-168(2012) et seq.

        227.   O.C.G.A. § 49-4-168.1(a) provides liability for any person who:

        (a)    knowingly presents, or causes to be presented to the Georgia Medicaid program a

               false or fraudulent claim for payment or approval;

        (b)    knowingly makes, uses, or causes to be made or used, a false record or statement

               material to a false or fraudulent claim.

        228.   PharMerica violated O.C.G.A. § 49-4-168 et seq. by engaging in the conduct

described herein.

        229.   The State of Georgia, by and through the Georgia Medicaid program and other

state healthcare programs, was unaware of PharMerica’s conduct and paid the claims submitted

by PharMerica and healthcare providers.

        230.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Georgia in connection with

PharMerica's conduct. Compliance with applicable Georgia statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of Georgia.

        231.   Had the State of Georgia known of PharMerica’s wrongful conduct, it would not

have paid the claims submitted by PharMerica and healthcare providers.

        232.   As a result of PharMerica’s violation of O.C.G. A. § 49-4-168, the State of


                                                48
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 49 of 90




Georgia has been damaged in an amount far in excess of millions of dollars exclusive of interest.

        233.      Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to O.C.G. A. § 49-4¬168.2

on behalf of themselves and the State of Georgia.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Georgia:

        (a)       Three times the amount of actual damages which the State of Georgia has
                  sustained as a result of PharMerica's conduct;
        (b)       A civil penalty of not less than $5,500 and not more than $11,000 for each false
                  claim which PharMerica caused to be presented to the State of Georgia;
        (c)       Prejudgment interest; and all costs incurred in bringing this action.

        To Relators:

        (d)       The maximum amount allowed pursuant to O.C.G.A. § 49-4-168.2 and/or any
                  other applicable provision of law;
        (e)       Reimbursement for reasonable expenses which Relators incurred in connection
                  with this action;
        (f)       An award of reasonable attorney's fees and costs; and
        (g)       Such further relief as this Court deems equitable and just.


                                           COUNT X
                                   HAWAII FALSE CLAIMS ACT

        234.      Relators reassert the foregoing allegations as if fully set forth herein.

        235.      This is a qui tam action brought by Relators on behalf of the State of Hawaii to

recover treble damages and civil penalties under the Hawaii False Claims Act, Haw. Rev. Stat. §

661-21- et seq.

        236.      Haw. Rev. Stat. § 661-21(a) provides liability for any person who-

        (a)       knowingly presents, or causes to be presented, a false or fraudulent claim for

                  payment or approval;


                                                    49
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 50 of 90




        (b)    knowingly makes, uses, or causes to be made or used, a false record or statement

               material to a false or fraudulent claim;

        237.   PharMerica violated Haw. Rev. Stat. § 661-21(a) and knowingly caused false

claims to be made, used and presented to the State of Hawaii by its deliberate and systematic

violation of federal and state laws, including the FCA and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        238.   The State of Hawaii, by and through the Hawaii Medicaid program and other state

healthcare programs, was unaware of PharMerica’s conduct and paid the claims submitted by

PharMerica and healthcare providers in connection therewith.

        239.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief; also an express

condition of payment of claims submitted to the State of Hawaii in connection with PharMerica’s

conduct. Compliance with applicable Hawaii statutes, regulations and Pharmacy Manuals was

also an express condition of payment of claims submitted to the State of Hawaii.

        240.   Had the State of Hawaii known of PharMerica’s wrongful conduct, it would not

have paid the claims submitted by PharMerica and healthcare providers in connection with that

conduct.

        241.   As a result of PharMerica’s violation of Haw. Rev. Stat § 661-21(a) the State of

Hawaii has been damaged in an amount far in excess of millions of dollars exclusive of interest.

        242.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Haw. Rev. Stat. § 661-

25(a) on behalf of themselves and the State of Hawaii.



                                                50
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 51 of 90




          WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

          To the State of Hawaii:

          (a)    Three times the amount of actual damages which the State of Hawaii has
                 sustained as a result of PharMerica’s illegal conduct;
          (b)    A civil penalty of not less than $5,500 and not more than $11,000 for each false
                 claim which PharMerica caused to be presented to the State of Hawaii;
          (c)    Prejudgment interest; and
          (d)    All costs incurred in bringing this action.

          To Relators:

          (e)    The maximum amount allowed pursuant to Haw. Rev. Stat. §661 -27 and/or any
                 other applicable provision of law;
          (f)    Reimbursement for reasonable expenses which Relators incurred in connection
                 with this action;
          (g)    An award of reasonable attorney’s fees and costs; and
          (h)    Such further relief as this Court deems equitable and just.


                                          COUNT XI
                                 ILLINOIS FALSE CLAIMS ACT

          243.   Relators reassert the foregoing allegations as if fully set forth herein.

          244.   This is a qui tam action brought by Relators on behalf of the State of Illinois to

recover treble damages and civil penalties under the Illinois False Claims Act, 740 ILCS 175—

et seq.

          245.   ILCS § 175/3(a) provides liability for any person who:

          (a)    knowingly presents, or causes to be presented a false or fraudulent claim for

                 payment or approval;

          (b)    knowingly makes, uses, or causes to be made or used, a false record or statement

                 material to a false or fraudulent claim.

          246.   PharMerica violated 740 ILCS § 175/3(a) and knowingly caused false claims to

be made, used and presented to the State of Illinois by its deliberate and systematic violation of

                                                   51
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 52 of 90




federal and state laws, including the FCA, and by virtue of the fact that none of the claims

submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        247.    The State of Illinois, by and through the Illinois Medicaid program and other state

healthcare programs, was unaware of PharMerica’s conduct and paid the claims submitted by

PharMerica and healthcare providers in connection therewith.

        248.    Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Illinois in connection with PharMerica’s

conduct. Compliance with applicable Illinois statutes, regulations and Pharmacy Manuals was

also an express condition of payment of claims submitted to the State of Illinois.

        249.    Had the State of Illinois known of PharMerica’s wrongful conduct, it would not

have paid the claims submitted by healthcare providers and third party payers in connection with

that conduct.

        250.    As a result of PharMerica’s violation of 740 ILCS § 175/3(a), the State of Illinois

has been damaged in an amount far in excess of millions of dollars exclusive of interest.

        251.    Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to 740 ILCS § 175/4(b) on

behalf of themselves and the State of Illinois.

        WHEREFORE, Relators respectfully request this Court to award the following

damages to the following parties and against PharMerica:

        To the State of Illinois:

        (a)     Three times the amount of actual damages which the State of Illinois has
                sustained as a result of PharMerica’s conduct;


                                                  52
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 53 of 90




        (b)    A civil penalty of not less than $5,500 and not more than $11,000 for each false
               claim which PharMerica caused to be presented to the State of Illinois;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (a)    The maximum amount allowed pursuant to 740 ILCS § 175/4(d) and/or any other
               applicable provision of law;
        (b)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (c)    An award of reasonable attorney's fees and costs; and
        (d)    Such further relief as this Court deems equitable and just.

                                           COUNT XII

        INDIANA FALSE CLAIMS AND WHISTLEBLOWER PROTECTION ACT

        252.   Relators reassert the foregoing allegations as if fully set forth herein.

        253.   This is a qui tam action brought by Relators on behalf of the State of Indiana to

recover treble damages and civil penalties under the Indiana False Claims and Whistleblower

Protection Act, Indiana Code 5-11-5.5- et seq. provides:

        254.   Section 2.(b) of the statute provides a person who knowingly or intentionally:

               (a)     presents a false claim to the state for payment or approval;

               (b)     makes or uses a false record or statement to obtain payment or approval of

                       a false claim from the state...

        255.   PharMerica violated Indiana Code 5-11-5.5- et seq. and knowingly caused false

claims to be made, used and presented to the State of Indiana by its deliberate and systematic

violation of federal and state laws, including the FCA, and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        256.   The State of Indiana, by and through the Indiana Medicaid program and other

state healthcare programs, was unaware of PharMerica’s conduct and paid the claims submitted

                                                 53
120924406_2
            Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 54 of 90




by PharMerica and healthcare providers in connection therewith.

        257.     Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Indiana in connection with

PharMerica’s conduct. Compliance with applicable Indiana statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of Indiana.

        258.     Had the State of Indiana known of PharMerica’s wrongful conduct, it would not

have paid the claims submitted by PharMerica and healthcare providers in connection with that

conduct.

        259.     As a result of PharMerica’s violation of Indiana Code 5-11-5.5— et seq., the State

of Indiana has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        260.     Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Indiana Code 5-11-5.5—

et seq. on behalf of themselves and the State of Indiana.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Indiana:

        (a)      Three times the amount of actual damages which the State of Indiana has
                 sustained as a result of PharMerica’s conduct;
        (b)      A Civil penalty of at least five thousand dollars ($5,000);
        (c)      Prejudgment interest; and
        (d)      All costs incurred in bringing this action.

        To Relators:

        (e)      The maximum amount allowed pursuant to Indiana Code 5-11-5.5-6 and/or any
                 other applicable provision of law;


                                                 54
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 55 of 90




          (f)    Reimbursement for reasonable expenses which Relators incurred in connection
                 with this action;
          (g)    An award of reasonable attorney's fees and costs; and
          (h)    Such further relief as this Court deems equitable and just.

                                         COUNT XIII
                                   IOWA FALSE CLAIMS ACT

          261.   Relators reassert the foregoing allegations as if fully set forth herein.

          262.   This is a qui tam action brought by Relators on behalf of the State of Iowa to

receive treble damages and civil penalties under the Iowa False Claims Act. Iowa Code § 685.1

et seq.

          263.   Iowa Code § 685.2 prohibits anyone from:

          (a)    Knowingly presenting or causing to be presented a false or fraudulent claim for

                 payment or approval;

          (b)    Knowingly makes, uses or causes to be made or used a false record or statement

                 material to a false or fraudulent claim.

          264.   PharMerica violated Iowa Code § 685.2 by engaging in the conduct described

herein.

          265.   The State of Iowa was unaware of PharMerica’s conduct and paid the claims.

          266.   Compliance with the applicable Medicare, Medicaid and the various other federal

and state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of the claims submitted to the State of Iowa in connection with

PharMerica's conduct. Compliance with applicable Iowa statutes and regulations was also an

express condition of payment of claims submitted to the State of Iowa.

          267.   Had the State of Iowa known of PharMerica’s wrongful conduct, it would not

have paid the claims submitted by PharMerica and healthcare providers.

          268.   As a result of PharMerica’s violation of Iowa Code § 685.2, the State of Iowa has

                                                   55
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 56 of 90




been damaged.

        269.    Relators are private citizens with direct and independent knowledge of the

allegations of this Complaint who bring this action pursuant to Iowa Code § 685.3 on behalf of

themselves and the State of Iowa.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Iowa:

        (a)     Three times the amount of actual damages which the State of Iowa has sustained
                as a result of PharMerica’s conduct;
        (b)     A civil penalty of not less than $5500 and not more than $11,000 for each false
                claim which PharMerica caused to be presented to the State of Iowa;
        (c)     Prejudgment interest; and
        (d)     All costs incurred in bringing this action.

        To Relators:

        (a)     The maximum amount allowed pursuant to Iowa Code § 685.3 and/or any other
                applicable provision of law;
        (b)     Reimbursement for reasonable expenses which Relators incurred in connection
                with this action;
        (c)     An award of reasonable attorney's fees and costs; and
        (d)     Such further relief as this Court deems equitable and just.


                                COUNT XIV
          LOUISIANA MEDICAL ASSISTANCE PROGRAMS INTEGRITY LAW

        270.    Relators reassert the foregoing allegations as if fully set forth herein.

        271.    This is a qui tam action brought by Relators on behalf of the State of Louisiana to

recover treble damages and civil penalties under the Louisiana Medical Assistance Programs

Integrity Law, La. Rev. Stat. 46:437.1-- et seq.

        272.    La. Rev. Stat. 46:438.3 provides:

        (a)     No person shall knowingly present or cause to be presented a false or fraudulent

                claim;

                                                   56
120924406_2
            Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 57 of 90




        (b)      No person shall knowingly engage in misrepresentation or make use or cause to

                 be made or used a false record or statement material to a false claim.

        273.     PharMerica violated La. Rev. Stat. 46:43 8.3 and knowingly caused false claims

to be made, used and presented to the State of Louisiana by its deliberate and systematic

violation of federal and state laws, including the FCA, and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        274.     The State of Louisiana, by and through the Louisiana Medicaid program and other

state healthcare programs, was unaware of PharMerica's conduct and paid the claims submitted

by PharMerica and healthcare providers in connection therewith.

        275.     Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Louisiana in connection with

PharMerica's conduct. Compliance with applicable Louisiana statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of Louisiana.

        276.     Had the State of Louisiana known of PharMerica’s wrongful conduct, it would

not have paid the claims submitted by healthcare providers and third party payers in connection

with that conduct.

        277.     As a result of PharMerica’s violation of La. Rev. Stat. 46:438.3 the State of

Louisiana has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        278.     Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to La. Rev. Stat. 46: 439.1(A)



                                                  57
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 58 of 90




on behalf of themselves and the State of Louisiana.

         WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

         To the State of Louisiana:

         (a)    The amount of actual damages which the State of Louisiana has sustained as a
                result of PharMerica's conduct;
         (b)    A civil penalty of up to $ 10,000 for each false claim which PharMerica caused to
                be presented to the State of Louisiana;
         (c)    Prejudgment interest; and
         (d)    All costs incurred in bringing this action.

         To Relators:

         (e)    The maximum amount allowed pursuant to La. Rev. Stat. § 439.4(A) and/or any
                other applicable provision of law;
         (f)    Reimbursement for reasonable expenses which Relators incurred in connection
                with this action;
         (g)    An award of reasonable attorney's fees and costs; and
         (h)    Such further relief as this Court deems equitable and just.


                                   COUNT XV
                        MARYLAND FALSE HEALTH CLAIMS ACT

         279.   Relators reassert the foregoing allegations as if fully set forth herein.

         280.   This is a qui tam action brought by Relators and the State of Maryland to recover

treble damages and civil penalties under the Maryland False Health Claims Act, Md. Health-

General Code § 2-601— et. seq. (the “MD Act”).

         281.   The MD Act provides liability for any person who (1) knowingly presents or

causes to be presented a false or fraudulent claim for payment or approval; (2) knowingly makes,

uses or causes to be made or used a false record or statement material to a false or fraudulent

claim.

         282.   PharMerica violated Md. Health-General Code § 2-602 by engaging in the illegal

conduct described herein and by virtue of the fact that none of the claims submitted in

                                                  58
120924406_2
            Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 59 of 90




connection with its illegal conduct were even eligible for reimbursement by the Government

Health Care Programs.

        283.     PharMerica violated Md. Health-General Code § 2-602 and knowingly caused

false claims to be made, used and presented to the State of Maryland by its deliberate and

systematic violation of federal and state laws, including the FCA, and by virtue of the fact that

none of the claims submitted in connection with its conduct were even eligible for

reimbursement by the Government Health Care Programs

        284.     Maryland, by and through the Maryland Medicaid program and other state

healthcare programs, was unaware of PharMerica’s illegal conduct and paid the claims submitted

by PharMerica and healthcare providers in connection therewith.

        285.     Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to Maryland in connection with PharMerica’s illegal

conduct. Compliance with applicable Maryland statutes, regulations and Pharmacy Manuals was

also an express condition for payment of claims submitted to Maryland.

        286.     Had the State of Maryland known of PharMerica's wrongful conduct, it would not

have paid the claims submitted by healthcare providers and third party payers in connection with

that conduct.

        287.     As a result of PharMerica's violation of, Md. Health-General Code § 2¬602,

Maryland has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        288.     Relators are each private citizens with direct and independent knowledge of the

allegations in this Complaint, who has brought this action pursuant to Md. Health-General Code



                                                59
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 60 of 90




§ 2-604 on behalf of themselves and the State of Maryland.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To Maryland:

        (a)    Three times the amount of actual damages which Maryland has sustained as a
               result of PharMerica's illegal conduct;
        (b)    A civil penalty of not more than $10,000 for each false claim which PharMerica
               caused to be presented to Maryland;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (e)    The maximum amount allowed pursuant to Md. Health-General Code § 2¬605
               and/or any other applicable provision of law;
        (f)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (g)    An award of reasonable attorney’s fees and costs; and
        (h)    Such further relief as this Court deems equitable and just.


                                  COUNT XVI
                         MASSACHUSETTS FALSE CLAIMS ACT

        289.   Relators reassert the foregoing allegations as if fully set forth herein.

        290.   This is a qui tam action brought by Relators on behalf of the Commonwealth of

Massachusetts for treble damages and penalties under Massachusetts False Claims Act, Mass.

Gen. Laws Chap. 12 § 5(A)— et seq.

        291.   Mass. Gen. Laws Chap. 12 § 5B provides liability for any person who-

        (a)    knowingly presents, or causes to be presented, a false or fraudulent claim for

               payment or approval;

        (b)    knowingly makes, uses, or causes to be made or used, a false record or statement

               material to a false or fraudulent claim.

        292.   PharMerica violated Mass. Gen. Laws Chap. 12 § 5B and knowingly caused false

                                                 60
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 61 of 90




claims to be made, used and presented to the Commonwealth of Massachusetts by its deliberate

and systematic violation of federal and state laws, including the FCA, and by virtue of the fact

that none of the claims submitted in connection with its conduct were even eligible for

reimbursement by the government-funded healthcare programs.

        293.   The Commonwealth of Massachusetts, by and through the Massachusetts

Medicaid program and other state healthcare programs, was unaware of PharMerica's conduct

and paid the claims submitted by PharMerica and healthcare providers in connection therewith.

        294.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the Commonwealth of Massachusetts in connection

with PharMerica's conduct. Compliance with applicable Massachusetts statutes, regulations and

Pharmacy Manuals was also an express condition of payment of claims submitted to the

Commonwealth of Massachusetts.

        295.   Had the Commonwealth of Massachusetts known of PharMerica's wrongful

conduct, it would not have paid the claims submitted by PharMerica and healthcare providers.

        296.   As a result of PharMerica's violation of Mass. Gen. Laws Chap. 12 § 5B, the

Commonwealth of Massachusetts has been damaged in an amount far in excess of millions of

dollars exclusive of interest.

        297.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Mass. Gen. Laws Chap. 12

§ 5(C)(2) on behalf of themselves and the Commonwealth of Massachusetts.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:



                                               61
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 62 of 90




        To the Commonwealth of Massachusetts:

        (a)    Three times the amount of actual damages which the Commonwealth of
               Massachusetts has sustained as a result of PharMerica's conduct;
        (b)    A civil penalty of not less than $5500 and not more than $11,000 for each false
               claim which PharMerica caused to be presented to the Commonwealth of
               Massachusetts;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (e)    The maximum amount allowed pursuant to Mass. Gen. Laws Chap. 12, §5F
               and/or any other applicable provision of law;
        (f)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (g)    An award of reasonable attorney's fees and costs; and
        (h)    Such further relief as this Court deems equitable and just.


                                  COUNT XVII
                       MICHIGAN MEDICAID FALSE CLAIMS ACT

        298.   Relators reassert the foregoing allegations as if fully set forth herein.

        299.   This is a qui tam action brought by Relators on behalf of the State of Michigan to

recover treble damages and civil penalties under the Michigan Medicaid False Claims Act. MI

State. Ch. 400.603— et seq.

        1.     Section 400.603 provides liability in pertinent part as follows:

               (a)     Sec. 3. (1) A person shall not knowingly make or cause to be made a false

                       statement or false representation of a material fact in an application for

                       Medicaid benefits;

               (b)     A person shall not knowingly make or cause to be made a false statement

                       or false representation of a material fact for use in determining rights to a

                       Medicaid benefit. . . .

        300.   PharMerica violated, MI Stat. Ch. 400.603— et seq. and knowingly caused false


                                                 62
120924406_2
            Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 63 of 90




claims to be made, used and presented to the State of Michigan by its deliberate and systematic

violation of federal and state laws, including the FCA, and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        301.     The State of Michigan, by and through the Michigan Medicaid program and other

state healthcare programs, was unaware of PharMerica's conduct and paid the claims submitted

by PharMerica and healthcare providers in connection therewith.

        302.     Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Michigan in connection with

PharMerica's conduct. Compliance with applicable Michigan statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of Michigan.

        303.     Had the State of Michigan known of PharMerica’s wrongful, it would not have

paid the claims submitted by PharMerica and healthcare providers.

        304.     As a result of PharMerica’s violation of MI Stat. Ch. 400.603— et seq. the State

of Michigan has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        305.     Relators are private citizens with direct and independent knowledge of the

allegations of this Complaint, who have brought this action pursuant to MI Stat. Ch. 400.610a on

behalf of themselves and the State of Michigan.

        WHEREFORE, Relators respectfully request this Court to award the following

damages to the following parties and against PharMerica:

        To the State of Michigan:



                                                63
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 64 of 90




        (a)    Three times the amount of actual damages which the State of Michigan has
               sustained as a result of PharMerica's conduct;
        (b)    A civil penalty equal to the full amount received for each false claim which
               PharMerica caused to be presented to the State of Michigan;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (e)    The maximum amount allowed pursuant to MI ST Ch. 400.610a and/or any other
               applicable provision of law;
        (f)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (g)    An award of reasonable attorney’s fees and costs; and
        (h)    Such further relief as this Court deems equitable and just.

                                    COUNT XVIII
                             MINNESOTA FALSE CLAIMS ACT

        306.   Relators reassert the foregoing allegations as if fully set forth herein.

        307.   This is a qui tam action brought by Relators and the State of Minnesota to recover

treble damages and civil penalties under the Minnesota False Claims Act, § 15C.01— et seq. (the

“MN Act”).

        308.   The MN Act provides liability for any person who: (1) knowingly presents or

causes to be presented, a false or fraudulent claim for payment or approval; and (2) knowingly

makes or uses, or causes to be made or used, a false record or statement material to a false or

fraudulent claim.

        309.   PharMerica violated § 15C.02 by engaging in the illegal conduct described herein

and by virtue of the fact that none of the claims submitted in connection with its illegal conduct

were even eligible for reimbursement by the Government Health Care Programs.

        310.   Minnesota, by and through the Minnesota Medicaid program and other state

healthcare programs, was unaware of PharMerica’s illegal conduct and paid the claims submitted

by PharMerica and healthcare providers in connection therewith.


                                                 64
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 65 of 90




        311.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to Minnesota in connection with PharMerica’s illegal

conduct. Compliance with applicable Minnesota statutes, regulations and Pharmacy Manuals was

also an express condition of payment of claims submitted to Minnesota.

        312.   Had the State of Minnesota known of PharMerica’s wrongful conduct, it would

not have paid the claims submitted by healthcare providers and third party payers in connection

with that conduct.

        313.   As a result of PharMerica’s violation of Minn. Stat. § 15C.02, Minnesota has been

damaged in an amount far in excess of millions of dollars exclusive of interest.

        314.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Minn. Stat. § 15C.05 on

behalf of themselves and the State of Minnesota.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To Minnesota:

        (a)    Three times the amount of actual damages which Minnesota has sustained as a
               result of PharMerica's illegal conduct;
        (b)    A civil penalty of not less than $5,500 and not more than $11,000 for each false
               claim which PharMerica caused to be presented to Minnesota;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (a)    The maximum amount allowed pursuant to Minn. Stat. § 15C.13 and/or any other
               applicable provision of law;
        (b)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (c)    An award of reasonable attorney's fees and costs; and


                                                65
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 66 of 90




        (d)    Such further relief as this Court deems equitable and just.


                                      COUNT XIX
                              MONTANA FALSE CLAIMS ACT
                               MONT. CODE ANN. & 17-8-401

        315.   Relators reassert the foregoing allegations as if fully set forth herein.

        316.   This is a qui tam action brought by Relators on behalf of the State of Montana to

recover treble damages and penalties under the Montana False Claims Act, Mont. Code Ann. §

17-8-403(1)(a)-(b).

        317.   Section 17-8-403 provides liability for any person who:

               (a)    knowingly presenting or causing to be a false claim for payment or

                      approval;

               (b)    knowingly making, using, or causing to be made or used a false record or

                      statement material to a false or fraudulent claim.

        318.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Montana in connection with

PharMerica's conduct. Compliance with applicable Montana statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of Montana.

        319.   Had the State of Montana known of PharMerica's wrongful conduct, it would not

have paid the claims submitted by PharMerica and healthcare providers in connection with that

conduct.

        320.   The Montana State Government, unaware of the falsity of the records, statements

and claims made, used, presented or caused to be made, used or presented by PharMerica, paid

and continues to pay the claims that would not be paid but for PharMerica's conduct.


                                                 66
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 67 of 90




        321.   By reason of PharMerica's acts, the State of Montana has been damaged, and

continues to be damaged, in substantial amounts to be determined at trial.

        322.   The State of Montana is entitled to the maximum penalty of $10,000 for each and

every false or fraudulent claim, record or statement made, used, presented or caused to be made,

by PharMerica.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Montana:

        (a)    Not less than two times and not more than three times the amount of actual
               damages which the State of Montana has sustained as a result of PharMerica's
               conduct;
        (b)    A civil penalty of not less than $5500 and not more than $11,000 for each false
               claim which PharMerica caused to be submitted;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (e)    The maximum amount allowed pursuant to Montana Code Ann. § 17-8¬410
               and/or any other applicable provision of law;
        (f)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (g)    An award of reasonable attorney's fees and costs; and
        (h)    Such further relief as this Court deems equitable and just.


                                      COUNT XX
                               NEVADA FALSE CLAIMS ACT

        323.   Relators reassert the foregoing allegations as if fully set forth herein.

        324.   This is a qui tam action brought by Relators on behalf of the State of Nevada to

recover treble damages and civil penalties under the Nevada False Claims Act, Nev. Rev. Stat. §

357.010 -- et seq.

        325.   Nev. Rev. Stat. § 357.040(1) provides liability for any person who-


                                                 67
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 68 of 90




               (a)    knowingly presents or causes to be presented a false claim for payment or

                      approval;

               (b)    knowingly makes or uses, or causes to be made or used, a false record or

                      statement that is material to a false or fraudulent claim.

        326.   PharMerica violated Nev. Rev. Stat. § 357.040(1) and knowingly caused false

claims to be made, used and presented to the State of Nevada by its deliberate and systematic

violation of federal and state laws, including the FCA, and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        327.   The State of Nevada, by and through the Nevada Medicaid program and other

state healthcare programs, was unaware of PharMerica's conduct and paid the claims submitted

by PharMerica and healthcare providers in connection therewith.

        328.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Nevada in connection with

PharMerica's conduct. Compliance with applicable Nevada statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of Nevada.

        329.   Had the State of Nevada known of PharMerica's wrongful conduct, it would not

have paid the claims submitted by PharMerica and healthcare providers.

        330.   As a result of PharMerica's violation of Nev. Rev. Stat. § 357.040(1) the State of

Nevada has been damaged in an amount far in excess of millions of dollars exclusive of interest.

        331.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Nev. Rev. Stat. §



                                                68
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 69 of 90




357.080(1) on behalf of themselves and the State of Nevada.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Nevada:

        (a)     Three times the amount of actual damages which the State of Nevada has
                sustained as a result of PharMerica's conduct;
        (b)     A civil penalty of not less than $5,500 and not more than $11,000 for each false
                claim which PharMerica caused to be presented to the State of Nevada;
        (c)     Prejudgment interest; and
        (d)     All costs incurred in bringing this action.

        To Relators:

        (e)     The maximum amount allowed pursuant to Nev. Rev. Stat. § 357.210 and/or any
                other applicable provision of law;
        (f)     Reimbursement for reasonable expenses which Relators incurred in connection
                with this action;
        (g)     An award of reasonable attorney's fees and costs; and
        (h)     Such further relief as this Court deems equitable and just.

                                 COUNT XXI
               THE NEW HAMPSHIRE HEALTH CARE FALSE CLAIMS ACT

        332.    Relators reassert the foregoing allegations as if fully set forth herein.

        333.    This is a qui tam action brought by Relators on behalf of the State of New

Hampshire to recover treble damages and civil penalties under the New Hampshire Health Care

False Claims Law, N.H. Rev. Stat. Ann. § 167:61-b— et seq.

        334.    Section 167:61-b provides: 1. Any person shall be liable who:

        (a)     knowingly presents, or causes to be presented, to an officer or employee of the

                department a false or fraudulent claim for payment or approval;

        (b)     knowingly makes, uses, or causes to be made or used, a false record or statement

                to get a false or fraudulent claim paid or approved by the department.

        335.    PharMerica violated N.H. Rev. Stat. Ann. § 167:61-b, and knowingly caused false


                                                  69
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 70 of 90




claims to be made, used and presented to the State of New Hampshire by its deliberate and

systematic violation of federal and state laws, including the FCA, and by virtue of the fact that

none of the claims submitted in connection with its conduct were even eligible for

reimbursement by the government-funded healthcare programs.

        336.   The State of New Hampshire, by and through the New Hampshire Medicaid

program and other state healthcare programs, was unaware of PharMerica's conduct and paid the

claims submitted by PharMerica and healthcare providers and in connection therewith.

        337.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of New Hampshire in connection with

PharMerica’s conduct. Compliance with applicable New Hampshire statutes, regulations and

Pharmacy Manuals was also an express condition of payment of claims submitted to the State of

New Hampshire.

        338.   Had the State of New Hampshire known of PharMerica’s wrongful conduct, it

would not have paid the claims submitted by healthcare providers and third party payers in

connection with that conduct.

        339.   As a result of PharMerica's violation of N.H. Rev. Stat. Ann. § 167:61-b -- et seq.,

the State of New Hampshire has been damaged in an amount far in excess of millions of dollars

exclusive of interest.

        340.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who have brought this action pursuant to N.H. Rev. Stat. Ann.

§167:61-c on behalf of themselves and the State of New Hampshire.




                                                70
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 71 of 90




        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of New Hampshire:

        (a)    Three times the amount of actual damages which the State of New Hampshire has
               sustained as a result of PharMerica’s conduct;
        (b)    A civil penalty of not less than $5,000 and not more than $10,000 for each false
               claim which PharMerica caused to be presented to the State of New Hampshire;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (e)    The maximum amount allowed pursuant to N.H. Rev. Stat. Ann § 167:61-e and/or
               any other applicable provision of law;
        (f)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (g)    An award of reasonable attorney's fees and costs; and
        (h)    Such further relief as this Court deems equitable and just.

                                    COUNT XXII
                            NEW JERSEY FALSE CLAIMS ACT

        345.   Relators reassert the foregoing allegations as if fully set forth herein.

        346.   This is a qui tam action brought by Relators on behalf of the State of New Jersey

to recover treble damages and civil penalties under the New Jersey False Claims Act, N.J. Stat. §

2A:32C-1— et seq. (2008).

        347.   Stat. § 2A:32C-3 provides liability for any person who:

        (a)    knowingly presents, or causes to be presented, to an employee, officer, or agent of

               the State or to any contractor, grantee, or other recipient of State funds, a false or

               fraudulent claim for payment or approval;

        (b)    knowingly makes, uses, or causes to be made or used a false record or statement

               to get a false or fraudulent claim paid or approved by the State.




                                                 71
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 72 of 90




        348.   PharMerica violated N.J. Stat. § 2A:32C-3 and knowingly caused false claims to

be made, used and presented to the State of New Jersey by its deliberate and systematic violation

of federal and state laws, including the FCA, and by virtue of the fact that none of the claims

submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        349.   The State of New Jersey, by and through the New Jersey Medicaid program and

other state healthcare programs, was unaware of PharMerica’s conduct and paid the claims

submitted by PharMerica and healthcare providers in connection therewith.

        350.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of New Jersey in connection with

PharMerica’s conduct. Compliance with applicable New Jersey statutes, regulations and

Pharmacy Manuals was also an express condition of payment of claims submitted to the State of

New Jersey.

        351.   Had the State of New Jersey known of PharMerica's wrongful conduct, it would

not have paid the claims submitted by PharMerica and healthcare providers.

        352.   As a result of PharMerica’s violation of N.J. Stat. § 2A:32C-3, the State of New

Jersey has been damaged in an amount far in excess of millions of dollars exclusive of interest.

        353.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to N.J. Stat. § 2A:32C-5 on

behalf of themselves and the State of New Jersey.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:



                                               72
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 73 of 90




To the State of New Jersey:
       (a)     Three times the amount of actual damages which the State of New Jersey has
               sustained as a result of PharMerica's conduct;
       (b)     A civil penalty of not less than and not more than the civil penalty allowed under
               the federal False Claims Act (31 U.S.C. § 3729 - et seq.) which PharMerica
               caused to be presented to the State of New Jersey;
       (c)     Prejudgment interest; and
       (d)     All costs incurred in bringing this action.

To Relators:
       (a)     The maximum amount allowed pursuant to N.J. Stat. § 2A:32C-7 and/or any other
               applicable provision of law;
        (b)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (c)    An award of reasonable attorney's fees and costs; and
        (d)    Such further relief as this Court deems equitable and just.

                                   COUNT XXIII
                     NEW MEXICO FRAUD AGAINST TAXPAYERS ACT

        354.   Relators Relators reassert the foregoing allegations as if fully set forth herein.

        355.   This is a qui tam action brought by Relators on behalf of the State of New Mexico

to recover treble damages and civil penalties under the New Mexico Medicaid False Claims Act

N.M. Stat. Ann. §§ 44-9-1— et seq.

        356.   Section 44-9-3 provides liability in pertinent part as follows:

        357.   A person . . . shall not:

               (a)     knowingly present, or cause to be presented, to an employee, officer or

                       agent of the state or a contractor, grantee or recipient of state funds, a false

                       or fraudulent claim for payment or approval;

               (b)     knowingly make, use or cause to be made or used a false, misleading or

                       fraudulent record or statement to obtain or support the approval of a

                       payment on a false or fraudulent claim.

        358.   PharMerica furthermore violated, N.M. Stat. Ann. §§ 44-9-3 and knowingly

caused false claims to be made, used and presented to the State of New Mexico by its deliberate

                                                 73
120924406_2
            Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 74 of 90




and that none of the claims submitted in connection with its conduct were even eligible for

reimbursement by the government-funded healthcare programs.

        359.     The State of New Mexico, by and through the New Mexico Medicaid program

and other state healthcare programs, was unaware of PharMerica's conduct and paid the claims

submitted by PharMerica and healthcare providers in connection therewith.

        360.     Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of New Mexico in connection with

PharMerica’s conduct.

        361.     Compliance with applicable New Mexico statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of New

Mexico.

        362.     Had the State of New Mexico known of PharMerica’s wrongful conduct, it would

not have paid the claims submitted by PharMerica and healthcare providers in connection with

that conduct.

        363.     As a result of PharMerica's violation of N.M. Stat. Ann§§ 44-9-3, the State of

New Mexico has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        364.     Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who have brought this action pursuant to N.M. Stat. Ann. §§ 44-9-

5 on behalf of themselves and the State of New Mexico.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:



                                                74
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 75 of 90




         To the State of New Mexico:

         (a)    Three times the amount of actual damages which the State of New Mexico has
                sustained as a result of PharMerica's conduct;
         (b)    A civil penalty of not less than $5,000 and not more than $10,000 for each false
                claim which PharMerica caused to be presented to the State of New Mexico;
         (c)    Prejudgment interest; and
         (d)    All costs incurred in bringing this action.

         To Relators:

         (e)    The maximum amount allowed pursuant to N.M. Stat. Ann. §§ 44¬9-7 and/or any
                other applicable provision of law;
         (f)    Reimbursement for reasonable expenses which Relators incurred in connection
                with this action;
         (g)    An award of reasonable attorney’s fees and costs; and
         (h)    Such further relief as this Court deems equitable and just.


                                    COUNT XXIV
                          NORTH CAROLINA FALSE CLAIMS ACT

         365.   Relators reassert the foregoing allegations as if fully set forth herein.

         366.   This is a qui tam action brought by Relators and the State of North Carolina to

recover treble damages and civil penalties under the North Carolina False Claims Act, N.C. Gen.

Stat. § 1-605 – et seq. (the “Act”).

         367.   The Act provides liability for any person who (1) knowingly presents or causes to

be presented a false or fraudulent claim for payment or approval; and (2) knowingly makes or

uses, or causes to be made or used, a false record or statement material to a false or fraudulent

claim.

         368.   PharMerica violated N.C. Gen. Stat. § 1-607 by engaging in the illegal conduct

described herein and by virtue of the fact that none of the claims submitted in connection with its

illegal conduct were even eligible for reimbursement by the Government Health Care Programs.

         369.   PharMerica violated N.C. Gen. Stat. § 1-607 and knowingly caused false claims

to be made, used and presented to the State of North Carolina by its deliberate and systematic

                                                  75
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 76 of 90




violation of federal and state laws, including the FCA, and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

Government Health Care Programs

        370.   North Carolina, by and through the North Carolina Medicaid program and other

state healthcare programs, was unaware of PharMerica’s illegal conduct and paid the claims

submitted by PharMerica and healthcare providers in connection therewith.

        371.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to North Carolina in connection with PharMerica’s

illegal conduct. Compliance with applicable North Carolina statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to North Carolina.

        372.   Had the State of North Carolina known of wrongful conduct, it would not have

paid the claims submitted by PharMerica and healthcare providers in connection with that

conduct.

        373.   As a result of PharMerica’s violation of N.C. Gen. Stat. §1-607, North Carolina

has been damaged in an amount far in excess of millions of dollars exclusive of interest.

        374.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to N.C. Gen. Stat § 1-608 on

behalf of themselves and the State of North Carolina.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To North Carolina:

        (a)    Three times the amount of actual damages which North Carolina has sustained as
               a result of PharMerica’s illegal conduct;


                                               76
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 77 of 90




        (b)    A civil penalty of not less than $5,500 and not more than $11,000 for each false
               claim which PharMerica caused to be presented to North Carolina;
        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (e)    The maximum amount allowed pursuant to N.C. Gen. Stat. § 1-610 and/or any
               other applicable provision of law;
        (f)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (g)    An award of reasonable attorney’s fees and costs; and
        (h)    Such further relief as this Court deems equitable and just.

                                  COUNT XXV
                       OKLAHOMA MEDICAID FALSE CLAIMS ACT

        375.   Relators reassert the foregoing allegations as if fully set forth herein.

        376.   This is a qui tam action brought by Relators on behalf of the State of Oklahoma to

recover treble damages and civil penalties under the Oklahoma Medicaid False Claims Act 63

Okl. St. § 5053— et seq. (2008)

        377.   Okl. St. § 5053.1 (2)(B) provides liability for any person who:

               (a)     knowingly presents, or causes to be presented, to an officer or employee of

                       the State of Oklahoma, a false or fraudulent claim for payment or

                       approval;

               (b)     knowingly makes, uses, or causes to be made or used, a false record or

                       statement to get a false or fraudulent claim paid or approved by the State.

        378.   PharMerica violated 63 Okl. St. § 5053.1-- et seq. and knowingly caused false

claims to be made, used and presented to the State of Oklahoma by its deliberate and systematic

violation of federal and state laws, including the FCA, and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.


                                                 77
120924406_2
            Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 78 of 90




        379.     The State of Oklahoma, by and through the Oklahoma Medicaid program and

other state healthcare programs, was unaware of PharMerica's conduct and paid the claims

submitted by PharMerica and healthcare providers in connection therewith.

        380.     Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Oklahoma in connection with

PharMerica's conduct. Compliance with applicable Oklahoma statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of Oklahoma.

        381.     Had the State of Oklahoma known of PharMerica's wrongful conduct, it would

not have paid the claims submitted by healthcare providers and third party payers in connection

with that conduct.

        382.     As a result of PharMerica's violation of 63 Okl. St. § 5053.1 (2)(B), the State of

Oklahoma has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        383.     Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to 63 Okl. St. § 5053.2B1 on

behalf of themselves and the State of Oklahoma.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Oklahoma:

        (a)      Three times the amount of actual damages which the State of Oklahoma has
                 sustained as a result of PharMerica's conduct;
        (b)      A civil penalty of not less than $5,000 and not more than $10,000 for each false
                 claim which PharMerica caused to be presented to the State of Oklahoma;
        (c)      Prejudgment interest; and
        (d)      All costs incurred in bringing this action.


                                                 78
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 79 of 90




        To Relators:

        (a)    The maximum amount allowed pursuant to 63 Okl. St. § 5053.4 and/or any other
               applicable provision of law;
        (b)    Reimbursement for reasonable expenses which Relators incurred
        (c)    An award of reasonable attorney's fees and costs; and
        (d)    Such further relief as this Court deems equitable and just.

                                   COUNT XXVI
                       RHODE ISLAND STATE FALSE CLAIMS ACT

        384.   Relators reassert the foregoing allegations as if fully set forth herein.

        385.   This is a qui tam action brought by Relators on behalf of the State of Rhode Island

to recover treble damages and civil penalties under the Rhode Island State False Claims Act R.I.

Gen. Laws § 9-1.1-1— et seq.

        386.   Gen. Laws § 9-1.1-3 provides liability for any person who:

        (a)    knowingly presents, or causes to be presented, a false or fraudulent claim for

               payment or approval;

        (b)    knowingly makes, uses, or causes to be made or used, a false record or statement

               material to a false or fraudulent claim.

        387.   PharMerica violated R.I. Gen. Laws § 9-1.1-1 and knowingly caused false claims

to be made, used and presented to the State of Rhode Island by its deliberate and systematic

violation of federal and state laws, including the FCA, and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        388.   The State of Rhode Island, by and through the Rhode Island Medicaid program

and other state healthcare programs, was unaware of PharMerica's conduct and paid the claims

submitted by PharMerica and healthcare providers in connection therewith.



                                                 79
120924406_2
            Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 80 of 90




        389.     Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Rhode Island in connection with

PharMerica's conduct. Compliance with applicable Rhode Island statutes, regulations and

Pharmacy Manuals was also an express condition of payment of claims submitted to the State of

Rhode Island.

        390.     Had the State of Rhode Island known of PharMerica's wrongful conduct, it would

not have paid the claims submitted by PharMerica and healthcare providers.

        391.     As a result of PharMerica's violation of R.I. Gen. Laws § 9-1.1-3, the State of

Rhode Island has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        392.     Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to R.I. Gen. Laws § 9-1.1-4

on behalf of themselves and the State of Rhode Island.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Rhode Island:

        (a)      Three times the amount of actual damages which the State of Rhode Island has
                 sustained as a result of PharMerica's conduct;
        (b)      A civil penalty of not less than $5,500 and not more than $11,000 for each false
                 claim which PharMerica caused to be presented to the State of Rhode Island;
        (c)      Prejudgment interest; and
        (d)      All costs incurred in bringing this action.

        To Relators:

        (a)      The maximum amount allowed pursuant to R.I. Gen. Laws §9-1.1-4(d) and/or any
                 other applicable provision of law;



                                                80
120924406_2
          Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 81 of 90




          (b)    Reimbursement for reasonable expenses which Relators incurred in connection
                 with this action;
          (c)    An award of reasonable attorney's fees and costs; and
          (d)    Such further relief as this Court deems equitable and just.

                                      COUNT XXVII
                               TENNESSEE FALSE CLAIMS ACT

          393.   Relators reassert the foregoing allegations as if fully set forth herein.

          394.   This is a qui tam action brought by Relators on behalf of the State of Tennessee to

recover treble damages and civil penalties under the Tennessee False Claims Act, Tenn. Code

Ann. § 4-18-101 et seq. and Tennessee Medicaid False Claims Act, Tenn. Code Ann. § 71-5-181

et seq.

          395.   Section 4-18-103(a) provides liability for any person who:

                 (a)    knowingly presents, or causes to be presented to an officer or employee of

                        the state. . . ., a false claim for payment or approval;

                 (b)    knowingly makes, uses, or causes to be made or used, a false record or

                        statement to get a false claim paid or approved by the state or by any

                        political subdivision.

          396.   Section 71-5-182(a)(1) provides liability for any person who-

                 (a)    presents, or causes to be presented to the state, a claim for payment under

                        the Medicaid program knowing such claim is false or fraudulent;

                 (b)    makes or uses, or causes to be made or used, a record or statement to get a

                        false or fraudulent claim under the Medicaid program paid for or approved

                        by the state knowing such record or statement is false.

          397.   PharMerica violated Tenn. Code Ann. § 4-18-103(a) and § 71-5-1 82(a)(1) and

knowingly caused false claims to be made, used and presented to the State of Tennessee by its

deliberate and systematic violation of federal and state laws, including the FCA, and by virtue of

                                                   81
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 82 of 90




the fact that none of the claims submitted in connection with its conduct were even eligible for

reimbursement by the government-funded healthcare programs.

        398.   The State of Tennessee, by and through the Tennessee Medicaid program and

other state healthcare programs, was unaware of PharMerica's conduct and paid the claims

submitted by PharMerica and healthcare providers in connection therewith.

        399.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Tennessee in connection with

PharMerica's conduct. Compliance with applicable Tennessee statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the State of Tennessee.

        400.   Had the State of Tennessee known of PharMerica's wrongful conduct, it would

not have paid the claims submitted by PharMerica and healthcare providers.

        401.   As a result of PharMerica's violation of Tenn. Code Ann. § 4-18-103(a) and § 71-

5-182(a)(1), the State of Tennessee has been damaged in an amount far in excess of millions of

dollars exclusive of interest.

        402.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Tenn. Code Ann. § 4-18 -

103 (a) and § 71-5-183(b)(1) on behalf of themselves and the State of Tennessee.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Tennessee:

        (a)    Three times the amount of actual damages which the State of Tennessee has
               sustained as a result of PharMerica's conduct;
        (b)    A civil penalty of not less than $2,500 and not more than $10,000 for each false
               claim which PharMerica caused to be presented to the State of Tennessee;


                                               82
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 83 of 90




        (c)    Prejudgment interest; and
        (d)    All costs incurred in bringing this action.

        To Relators:

        (e)    The maximum amount allowed pursuant to Tenn. Code Ann. §71-5-183(d) and/or
               any other applicable provision of law;
        (f)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (g)    An award of reasonable attorney's fees and costs; and
        (h)    Such further relief as this Court deems equitable and just.


                                   COUNT XXVIII
                       TEXAS MEDICAID FRAUD PREVENTION LAW

        403.   Relators reassert the foregoing allegations as if fully set forth herein.

        404.   This is a qui tam action brought by Relators on behalf of the State of Texas to

recover double damages and civil penalties under Tex. Hum. Res. Code § 36.001 et seq.

        405.   Tex. Hum. Res. Code § 36.002 provides liability for any person who-

               (1)     knowingly or intentionally makes or causes to be made a false statement

        or misrepresentation of a material fact:

               (a)     on an application for a contract, benefit, or payment under the Medicaid

                       program; or

               (b)     that is intended to be used to determine its eligibility for a benefit

        (2)    knowingly or intentionally concealing or failing to disclose an event:

               (A)   that the person knows affects the initial or continued right to a benefit or
               payment under the Medicaid program of

               (i)     the person, or

               (ii)  another person on whose behalf the person has applied for a benefit or
               payment or is receiving a benefit or payment; and

               (B)      to permit a person to receive a benefit or payment that is not authorized or
               that is greater than the payment or benefit that is authorized;


                                                   83
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 84 of 90




                                               ***

       (4)    knowingly or intentionally makes, causes to be made, induces, or seeks to induce
the making of a false statement or misrepresentation of material fact concerning:

                                               ***

                (B)    information required to be provided by a federal or state law, rule,
regulation, or provider agreement pertaining to the Medicaid program.

        406.   PharMerica violated Tex. Hum. Res. Code § 36.002 and knowingly caused false

claims to be made, used and presented to the State of Texas by its deliberate and systematic

violation of federal and state laws, including the FCA, and by virtue of the fact that none of the

claims submitted in connection with its conduct were even eligible for reimbursement by the

government-funded healthcare programs.

        407.   The State of Texas, by and through the Texas Medicaid program and other state

healthcare programs, was unaware of PharMerica’s conduct and paid the claims submitted by

PharMerica and healthcare providers in connection therewith.

        408.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Texas in connection with PharMerica's

conduct. Compliance with applicable Texas statutes, regulations and Pharmacy Manuals was

also an express condition of payment of claims submitted to the State of Texas.

        409.   Had the State of Texas known of PharMerica's wrongful conduct, it would not

have paid the claims submitted by PharMerica and healthcare providers.

        410.   As a result of PharMerica's violation of Tex. Hum. Res. Code § 36.002, the State

of Texas has been damaged in an amount far in excess of millions of dollars exclusive of interest.

        411.   PharMerica did not, within 30 days after it first obtained information as to such

violation, furnish such information to officials of the State responsible for investigating false

                                                84
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 85 of 90




claims violation, did not otherwise fully cooperate with any investigation of the violation, and

have not otherwise furnished information to the State regarding the claims for reimbursement at

issue.

         412.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Tex. Hum. Res. Code §

36.101 on behalf of themselves and the State of Texas.

         WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

         To the State of Texas:

         (a)    Two times the amount of actual damages which the State of Texas has sustained
                as a result of PharMerica's conduct;
         (b)    A civil penalty of not less than $5,500 or more than $ 15,000 pursuant to Tex.
                Hum. Res. Code § 36.025(a)(3) for each false claim which PharMerica cause to
                be presented to the State of Texas;
         (c)    Prejudgment interest; and
         (d)    All costs incurred in bringing this action.

         To Relators:

         (e)    The maximum amount allowed pursuant to Tex. Hum. Res. Code §36.110, and/or
                any other applicable provision of law;
         (f)    Reimbursement for reasonable expenses which Relators incurred in connection
                with this action;
         (g)    An award of reasonable attorney’s fees and costs; and
         (h)    Such further relief as this Court deems equitable and just.

                                     COUNT XXIX
                        VIRGINIA FRAUD AGAINST TAXPAYERS ACT

         413.   Relators reassert the foregoing allegations as if fully set forth herein.

         414.   This is a qui tam action brought by Relators on behalf of the Commonwealth of

Virginia for treble damages and penalties under Va. Code Ann. § 8.01-216.1– et seq.

         415.   Section 216.3A provides liability for any person who:



                                                  85
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 86 of 90




               (a)    Knowingly presents, or causes to be presented a false or fraudulent claim

                      for payment or approval;

               (b)    Knowingly makes, uses, or causes to be made or used, a false record or

                      statement material to a false or fraudulent claim.

        416.   PharMerica violated Va. Code Ann. § 8.01-216.3A and knowingly caused false

claims to be made, used and presented to the Commonwealth of Virginia by its deliberate and

systematic violation of federal and state laws, including the FCA, and by virtue of the fact that

none of the claims submitted in connection with its conduct were even eligible for

reimbursement by the government-funded healthcare programs.

        417.   The Commonwealth of Virginia, by and through the Virginia Medicaid program

and other state healthcare programs, was unaware of PharMerica’s conduct and paid the claims

submitted by PharMerica and healthcare providers in connection therewith.

        418.   Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief; also an express

condition of payment of claims submitted to the Commonwealth of Virginia in connection with

PharMerica's conduct. Compliance with applicable Virginia statutes, regulations and Pharmacy

Manuals was also an express condition of payment of claims submitted to the Commonwealth of

Virginia.

        419.   Had the Commonwealth of Virginia known of PharMerica’s wrongful conduct,

would not have paid the claims submitted by healthcare providers and third party payers in

connection with that conduct.




                                                 86
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 87 of 90




        420.   As a result of PharMerica’s violation of Va. Code Ann. § 8.01-216.3A, the

Commonwealth of Virginia has been damaged in an amount far in excess of millions of dollars

exclusive of interest.

        421.   Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Va. Code Ann. § 8.01-

216.5 on behalf of themselves and the Commonwealth of Virginia.

        WHEREFORE, Relators respectfully request this Court to award the following

damages to the following parties and against PharMerica:

        To the Commonwealth of Virginia:

        (c)    Three times the amount of damages which the Commonwealth of Virginia has
               sustained as a result of PharMerica's conduct;
        (d)    A civil penalty of not less than $5,500 and not more than $11,000 for each false
               claim which PharMerica caused to be presented to the Commonwealth of
               Virginia;
        (e)    Prejudgment interest; and
        (f)    All costs incurred in bringing this action.

        To Relators:

        (g)    The maximum amount allowed pursuant to Va. Code Ann. § 8.01-216.7 and/or
               any other applicable provision of law;
        (h)    Reimbursement for reasonable expenses which Relators incurred in connection
               with this action;
        (i)    An award of reasonable attorney's fees and costs; and
        (j)    Such further relief as this Court deems equitable and just.

                               COUNT XXX
                WASHINGTON MEDICAID FRAUD FALSE CLAIMS ACT

        422.   Relators reassert the foregoing allegations as if fully set forth herein.

        423.   This is a qui tam action brought by Relators on behalf of the State of Washington

to recover treble damages and penalties under the Washington Medicaid Fraud False Claims Act

RCW § 74.66.005 et seq. 412. RCW § 74.66.020 provides liability for any person who:



                                                 87
120924406_2
            Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 88 of 90




        (a)      knowingly presents or causes to be presented a false or fraudulent claim for

                 payment or approval.

        (b)      knowingly makes, uses or causes to be made or used a false record or statement

                 material to a false or fraudulent claim.

        424.     The State of Washington was unaware of PharMerica's conduct and paid the

claims submitted by PharMerica and providers.

        425.     Compliance with the applicable Medicare, Medicaid and other state laws cited

herein was an implied, and upon information and belief, also an express condition of payment of

claims submitted to the State of Washington in connection with PharMerica's conduct.

Compliance with applicable Washington statutes, regulations and Pharmacy Manuals was also an

express condition of payment of claims submitted to the State of Washington.

        426.     Had the State of Washington known of PharMerica's conduct, it would not have

paid the claims submitted in connection with that conduct.

        427.     As a result of PharMerica's violation of RCW § 74.66.0220, the State of

Washington has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        428.     Relators are each private citizens with direct and independent knowledge of the

allegations of this Complaint, who have brought this action pursuant to RCW § 74.66.50 et seq.

on behalf of the State of Washington.

        WHEREFORE, Relators respectfully request this Court to award the following damages

to the following parties and against PharMerica:

        To the State of Washington:

        (a)      Three times the amount of actual damages which the State of Washington has
                 sustained as a result of PharMerica's conduct;


                                                  88
120924406_2
         Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 89 of 90




        (b)       A civil penalty of not less than $5,500 and not more than $11,000 for each false
                  claim which PharMerica caused to be presented to the State of Washington;
        (c)       Prejudgment interest; and
        (d)       All costs incurred in bringing this action.

        To Relators:

        (e)       The maximum amount allowed pursuant to RCW § 74.66.070 and/or any other
                  applicable provision of law;
        (f)       Reimbursement for reasonable expenses which Relators incurred in connection
                  with this action;
        (g)       An award of reasonable attorney's fees and costs; and
        (h)       Such further relief as this Court deems equitable and just.

                                   COUNT XXXI
                        RELATOR STURGEON V. PHARMERICA
                    RETALIATION AND VIOLATION OF 31 U.S.C. 3730(H)

        429.      Relators reassert the foregoing allegations as if fully set forth herein.

        430.      At all times material hereto, PharMerica was an employer covered by 31 U.S.C. §

3730(h). Section 3730(h) precludes retaliation, suspension, threats, harassment and other

discriminatory conduct against employees who investigate, provide testimony or assistance in

any action filed or to be filed under the FCA.

        431.      The involuntary termination of Sturgeon's employment, threats and harassment, as

set forth above, were in violation of 31 U.S.C. § 3730(h).

        432.      As a direct and proximate result of the retaliation, harassment and threats by

PharMerica, Sturgeon suffered and incurred and continues to suffer and incur loss of

compensation and other benefits, harm and damage to reputation and emotional distress.

        433.      PharMerica's conduct was and is malicious, fraudulent and oppressive in violation

of public policy and in violation of 31 U.S.C. § 3730(h).

        WHEREFORE, Sturgeon requests that judgment be entered against PharMerica in her

favor and that she be awarded any and all relief pursuant to 31 U.S.C.§ 3730(h) including, but

not limited to:

                                                    89
120924406_2
       Case 2:15-cv-06829-CMR Document 43 Filed 05/31/19 Page 90 of 90




         (a)   Two times the amount of back pay,
         (b)   Interest on back pay;
         (c)   Any and all other compensatory and special damages;
         (d)   All litigation and reasonable attorney's fees;
         (e)   Punitive damages; and
         (f)   Any such further rchcf that this Court deems appropnate.



                                              Resp~ubmitted~                  _

Dated: May 3 I, 20 I 9                         B~~                        akzs==>
                                                   Catherine Pratsinakis (No. 88086)
                                                   Jesse i\. Silverman
                                                   DILWORTH PAXSO;\' LLP
                                                    1500 Market Street, Suite 3500E
                                                   Philadelphia, PA 19102
                                                   Telephone: (215) 575-7000
                                                   Facsimile: (215) 575- 7200
                                                   cpratsinak is(c~di Iworth law .com
                                                   jsilverman@dilworthlaw.com
                                                   Attorneys for Plaintiffs




                                              90
::09 1 H06:
